Exhibit 10.16

Execution Copy

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

This Intellectual Property Assignment Agreement (“Agreement”) is entered into as
of September 20, 2016 (the “Effective Date”), by and among CLSIP Holdings LLC, a
limited liability company organized and existing under the laws of Delaware,
having an address at 2400 West Central Road, Hoffman Estates, IL 60192
(“Holdings”), and CLSIP LLC, a limited liability company organized and existing
under the laws of Delaware, having an address at 2400 West Central Road, Hoffman
Estates, IL 60192 (“CLSIP”). Holdings and CLSIP are collectively referred to
throughout this Agreement as the “Parties.”

A. Holdings is a wholly-owned subsidiary of CBI Distributing Corp. (“CBI”), and
acquired all right, title and interest in and to the IP Assets (as defined
below) from CBI pursuant to the Intellectual Property Assignment Agreement,
dated September 20, 2016, between CBI and Holdings (the “CBI Assignment”), a
copy of which is attached as Exhibit A.

B. Holdings owns 100% of the equity of CLSIP and desires to assign all of its
rights in and to the IP Assets to CLSIP, as well as its rights and obligations
under the CBI Assignment, as a contribution to the capital of CLSIP.

C. CLSIP desires to acquire all rights in and to the IP Assets from Holdings and
to assume all of Holdings rights and obligations under the CBI Assignment.

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, and for good and valuable consideration, the
receipt and adequacy of which is acknowledged, the Parties agree as follows:

1. Definitions. In this Agreement the following capitalized terms shall have the
meanings specified in this Section 1.

1.1 “Claire’s Parties” shall mean Claire’s Stores, CBI, BMS Distributing Corp.,
Claire’s Boutiques, Inc., Claire’s Puerto Rico Corp., Claire’s Stores Canada
Corp., and CSI Canada LLC, and their successors, assigns or designees.

1.2 “Domain Name” shall mean the Internet domain names listed on Exhibit B
assigned by CBI to Holdings pursuant to the CBI Assignment.

1.3 “Holdings US Claire’s Marks” shall mean the undivided 17.5% ownership
interest in and to the US CLAIRE’S marks assigned by CBI to Holdings pursuant to
the CBI Assignment.

1.4 “Intellectual Property Agreement” shall mean the Intellectual Property
Agreement, dated as of the date hereof, between the CLSIP, CBI and the Other
Claire’s Parties (as defined therein).

1.5 “Intellectual Property Rights” shall mean any patent, trademark, service
mark, tagline, trade dress, copyright, design, trade name, business name, domain
name, any registration or application for registration for any of the foregoing,
any related rights and any associated goodwill, database right, rights in
inventions, know-how, trade secret, rights in confidential information, rights
of publicity, moral rights, or any similar or equivalent rights in any part of
the world, including the right to enforce and recover damages for the
infringement or misappropriation of any of the foregoing, and all copies and
tangible embodiments of the foregoing.

 

1



--------------------------------------------------------------------------------

1.6 “IP Assets” shall mean the Holdings US Claire’s Marks, US Icing Marks,
Domain Names, and Mobile Application Agreement that in each case CLSIP shall own
after the execution of this Agreement by both Parties.

1.7 “Mobile Application Agreement” shall mean the Customer Agreement between CBI
and PredictSpring, Inc., dated April 6, 2015, attached as Exhibit C, pursuant to
which PredictSpring, Inc. licenses to CBI the mobile application marketed under
the CLAIRE’S Marks and used in connection with the Business as defined in the
CBI Assignment, assigned by CBI to Holdings pursuant to the CBI Assignment.

1.8 “US Claire’s Marks” shall mean the US CLAIRE’S marks covered by the United
States federal registrations listed on Exhibit B, any existing variation of
these marks as used in the United States, all common law rights in the United
States to same, and the associated goodwill of the business symbolized by such
marks, and any new variations of these marks that may be later adopted by
Holdings or the Claire’s Parties and used or registered in the United States.

1.9 “US Icing Marks” shall mean the ICING marks covered by the United States
federal registrations listed on Exhibit B, any existing variation of these marks
as used in the United States and all common law rights in the United States to
same, and the associated goodwill of the business symbolized by such marks, and
any new variations of these marks that may be later adopted by the Parties or
the Claire’s Parties and used or registered in the United States during the
Term, assigned by CBI to Holdings pursuant to the CBI Assignment.

2. Assignment and Assumption.

2.1 Holdings sells, transfers, conveys and assigns to CLSIP, free and clear of
all claims, liens, and encumbrances, any and all of Holdings’ right, title, and
interest in and to the IP Assets acquired by Holdings from CBI pursuant to the
CBI Assignment, including without limitation all associated goodwill, and all
rights and claims (whether known or unknown, contingent or accrued) against
third parties resulting from, arising out of, or otherwise with respect to any
of the IP Assets. Holdings shall assign, transfer and convey to CLSIP any rights
in any of the IP Assets that it may obtain or that may vest in Holdings after
the Effective Date, and Holdings shall execute any documents reasonably
requested by CLSIP to accomplish, confirm or record such assignment, transfer
and conveyance.

2.2 CLSIP hereby accepts the assignment of the Mobile Application Agreement
pursuant to Section 2.1, and assumes all of Holdings’ duties and obligations
under the Mobile Application Agreement, and CLSIP shall pay, perform and
discharge, as and when due, all of the obligations of Holdings under the Mobile
Application Agreement accruing on and after the Effective Date.

2.3 CLSIP acknowledges that it is acquiring all of Holdings’ right, title, and
interest in and to the IP Assets acquired by Holdings from CBI pursuant to the
CBI Assignment, and that CLSIP is taking ownership of such IP Assets pursuant to
the terms and conditions of the CBI Assignment, including the acknowledgments
and undertakings made by Holdings in Article II (Assignment and Assumption) and
Article III (Additional Undertakings) of the CBI Assignment, all of which shall
be binding upon CLSIP as if it were Holdings and are incorporated by reference
into the Agreement.

2.4 Holdings acknowledges that CLSIP is an intended third-party beneficiary of
the representations and warranties contained in Section 4.1 of the CBI
Assignment.

2.5 For the sake of clarity, no right, title, and interest in and to any other
Intellectual Property Rights, including without limitation the Retained IP as
defined in the CBI Assignment, is being sold, transferred, conveyed or assigned
to CLSIP pursuant to this Agreement. The Parties acknowledge that all right,
title and interest in and to the Retained IP is exclusively owned by CBI.

 

2



--------------------------------------------------------------------------------

3. Additional Undertakings.

3.1 US Claire’s Marks.

3.1.1 Each Party acknowledges that the US Claire’s Marks are owned jointly by
CLSIP and CBI (the “Joint Owners”), with CLSIP owning an undivided 17.5%
ownership interest in and to the US Claire’s Marks, and CBI owning an undivided
82.5% ownership interest in and to the US Claire’s Marks. Neither Joint Owner
shall challenge, nor assist any third party to challenge, (i) the other Joint
Owner’s ownership interest in the jointly owned US Claire’s Marks, (ii) the
validity of the jointly owned US Claire’s Marks, or (iii) the jointly owned
United States federal registrations or applications for federal registration for
the US Claire’s Marks, whether in existence as of the Effective Date or
thereafter. Further, each Joint Owner, as joint owners of the US Claire’s Marks,
shall work in good faith and cooperate to take commercially reasonable measures
with respect to such joint ownership. The Joint Owners shall, contemporaneously
with the execution of this Agreement, execute the Intellectual Property
Agreement, which sets forth each Joint Owner’s rights to use, license, register,
defend and enforce the US Claire’s Marks during the term of such agreement. The
Joint Owners acknowledge that the Intellectual Property Agreement was negotiated
in good faith and is consistent with the undertaking in this Section.

3.2 Ancillary Agreements.

3.2.1 Holdings shall, contemporaneously with the execution of this Agreement,
execute the Confirmatory Claire’s Trademark Assignment Agreement that is
attached as Exhibit D and shall arrange for the executed document to be recorded
with the United States Patent and Trademark Office in an effort to have record
title for the United States federal registrations for the US Claire’s Marks
listed on Exhibit B updated to reflect the joint ownership of the US Claire’s
Marks by CLSIP and CBI.

3.2.2 Holdings shall, contemporaneously with the execution of this Agreement,
execute the Confirmatory Icing Trademark Assignment Agreement that is attached
as Exhibit E and shall arrange for the executed document to be recorded with the
United States Patent and Trademark Office in an effort to have record title for
the United States federal registrations for the US Icing Marks listed on Exhibit
B updated to reflect CLSIP’s ownership.

3.2.3 Holdings shall, contemporaneously with the execution of this Agreement,
execute the Confirmatory Domain Name Assignment Agreement that is attached as
Exhibit F, and shall perform any additional actions reasonably requested by
CLSIP to effect the transfer of the Domain Names to CLSIP, including without
limitation arranging for the Domain Names to be unlocked by the applicable
registrar (or registrars) in preparation for their transfer to CLSIP, and
providing CLSIP with the authorization codes that CLSIP may need to initiate the
transfer of the Domain Names to CLSIP.

3.3 Further Assurances. Each Party shall promptly execute, acknowledge and
deliver, at the reasonable request of the other Party, such additional
documents, instruments, conveyances and assurances and take such further actions
as such other Party may reasonably request to carry out the provisions of this
Agreement and to give effect to the transactions contemplated by this Agreement.

 

3



--------------------------------------------------------------------------------

4. Representations and Warranties.

4.1 Holdings represents and warrants to CLSIP that (a) immediately prior to the
execution of this Agreement, Holdings was the exclusive owner of all right,
title, and interest in and to the IP Assets, and Holding’s exclusive rights in
and to the IP Assets were not subject to any dispute or challenge initiated by
another person; (b) the assignment of the IP Assets from Holdings as an equity
contribution for reasonably equivalent value, and is made for fair consideration
and in good faith; (c) this Agreement, including without limitation the
assignment of the IP Assets to CLSIP, is valid and enforceable in accordance
with its terms, including under federal trademark law and other applicable law,
and Holdings shall not challenge the validity or enforceability of this
Agreement; (d) the provisions of this Agreement, including without limitation
the assignment of the IP Assets to CLSIP, are not and were not intended to
hinder, delay, or defraud any creditor; and (e) CLSIP will take the assignment
of the IP Assets for fair value and in good faith.

4.2 CLSIP represents and warrants to Holdings that (a) CLSIP will not contest
that this Agreement, including without limitation the covenants and undertakings
in this Agreement, is valid and enforceable in accordance with its terms,
including under federal trademark law and other applicable law; and (b) the
provisions of this Agreement, including without limitation the assignment of the
IP Assets to CLSIP, are not and were not intended to hinder, delay, or defraud
any creditor.

4.3 Each party represents and warrants to the other party that: (a) it is duly
authorized and licensed to do business and carry out its obligations under this
Agreement; (b) it has full power and authority to enter into this Agreement and
the execution, delivery and performance of this Agreement has been authorized by
all necessary corporate action; and (c) it has obtained all third party consents
required to enter into this Agreement and neither the execution, delivery or
performance of this Agreement will conflict with or constitute a breach of its
certificate of incorporation, charter or by-laws.

5. Disclaimer of Warranties. Except as set forth in Section 4, Holdings assigns
the IP Assets to CLSIP “as is,” and Holdings makes no warranties of any kind,
express or implied, in relation to the IP Assets assigned pursuant to this
Agreement. Without limiting the foregoing, Holdings expressly disclaims any and
all implied warranties of merchantability, fitness for a particular purpose, and
non- infringement.

6. Notices. All notices given pursuant to this Agreement shall be in writing and
(a) delivered personally; (b) delivered or mailed by registered or certified
mail, postage prepaid; or (c) sent by a nationally recognized overnight delivery
or courier service, with delivery charges prepaid, and proof of delivery or
receipt requested, as follows:

To Holdings:

CLSIP Holdings LLC

2400 West Central Road

Hoffman Estates, IL 60192

Attn: Stephen Sernett

E-mail: Stephen.Sernett@claires.com

To CLSIP:

CLSIP LLC

2400 West Central Road

Hoffman Estates, IL 60192

Attn: Stephen Sernett

E-mail: Stephen.Sernett@claires.com

 

4



--------------------------------------------------------------------------------

All notices as required here shall be effective upon the earlier of
(a) delivery; (b) three days after the mailing; or (c) the next business day if
sent by overnight courier.

7. Choice of Law; Choice of Forum. This Agreement, and any dispute arising from
this Agreement or the subject matter of this Agreement, shall be governed by the
laws of the State of New York, without regard to its conflicts of law
principles, and the federal and state courts in the State of New York shall be
the sole jurisdiction for resolving all disputes relating to this Agreement. The
Parties submit to the jurisdiction of such courts over such a dispute and waive
any objection to the propriety or convenience of venue in such courts.

8. No Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement, and in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provisions
of this Agreement.

9. Amendment. This Agreement may only be amended, supplemented or modified, and
any of the terms, covenants, representations, warranties or conditions may only
be waived, by a written amendment executed by both Parties, or in the case of a
waiver, by the Party waiving compliance. Notwithstanding the immediately
preceding sentence, this Agreement may not be amended, supplemented or modified,
and none of the terms, covenants, representations, warranties or conditions may
be waived until after the discharge of all obligations under the CLSIP Credit
Agreement of even date herewith, absent the prior written consent of the
collateral agent under the CLSIP Credit Agreement. No waiver by either Party of
any breach of this Agreement shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision of this Agreement.

10. Severability. If any provision of this Agreement or the application of any
such provision to any person, entity or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or the application of such provision to any other persons,
entities or circumstances and, to the extent permissible under applicable law,
any such invalid, illegal or unenforceable provision shall be deemed amended
lawfully to conform with the intent of the Parties.

11. Integration. This Agreement, including the CBI Assignment attached as
Exhibit A, Confirmatory Claire’s Trademark Assignment Agreement attached as
Exhibit D, Confirmatory Icing Trademark Assignment Agreement attached as Exhibit
E, and Confirmatory Domain Name Assignment Agreement attached as Exhibit F,
constitutes the entire agreement between the Parties with respect to its subject
matter, and supersedes all prior and/or contemporaneous oral or written
negotiations, offers, representations, warranties, and agreements with respect
to this subject matter.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
taken together shall have been shown to have been executed by each Party and
delivered to the other.

[Signature Page Follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

CLSIP Holdings LLC

 

    CLSIP LLC  

/s/ Stephen Sernett

      

/s/ Stephen Sernett

Name:   Stephen Sernett     Name:    Stephen Sernett Title:  

Vice President, Secretary

and General Counsel

    Title:   

Vice President, Secretary

and General Counsel

Date:   September 20, 2016     Date:    September 20, 2016

ACKNOWLEDGED AND AGREED by CBI Distributing Corp. solely as to the undertaking
in Section 3.1:

 

CBI Distributing Corp.

 

 

/s/ Stephen Sernett

Name:   Stephen Sernett Title:  

Vice President and

Associate General Counsel

Date:   September 20, 2016

 

6



--------------------------------------------------------------------------------

Exhibit A

CBI Assignment

[Attached]

 

7



--------------------------------------------------------------------------------

Execution Copy

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

This Intellectual Property Assignment Agreement (“Agreement”) is entered into as
of September 20, 2016 (the “Effective Date”), by and among CBI Distributing
Corp., a corporation organized and existing under the laws of Delaware, having
an address at 2400 West Central Road, Hoffman Estates, IL 60192 (“CBI”),
Claire’s Stores, Inc., a Florida Corporation, having an address at 2400 West
Central Road, Hoffman Estates, IL 60192 (“Claire’s Stores”) (solely with respect
to Sections 4.1 and 5), and CLSIP Holdings LLC, a limited liability company
organized and existing under the laws of Delaware, having an address at 2400
West Central Road, Hoffman Estates, IL 60192 (“Holdings”). CBI and Holdings are
collectively referred to throughout this Agreement as the “Parties.”

A. CBI is the owner of all right, title, and interest in and to the IP Assets
(as defined below) as well as 100% of the equity of Holdings.

B. CBI is a wholly-owned subsidiary of Claire’s Stores.

C. Holdings desires to acquire all rights in and to the IP Assets and CBI
desires to assign such rights to Holdings as a contribution to the capital of
Holdings.

D. CLSIP LLC desires to acquire all rights in and to the IP Assets and Holdings
desires to assign such rights to CLSIP LLC as a contribution to the capital of
CLSIP LLC contemporaneously herewith, pursuant to a separate Intellectual
Property Assignment Agreement entered into by and between Holdings and CLSIP LLC
(the “CLSIP Agreement”).

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained in this Agreement, and for good and valuable consideration, the
receipt and adequacy of which is acknowledged, the Parties agree as follows:

1. Definitions. In this Agreement the following capitalized terms shall have the
meanings specified in this Section 1.

1.1 “Business” shall mean the specialty retail business operated under the
CLAIRE’S and ICING trademarks for young women, teenagers, “tweens” and children,
as such is operated today and may be operated in the future.

1.2 “Business IP” shall mean all Intellectual Property Rights other than the
Claire’s Marks, Icing Marks, Domain Names and Mobile Application Agreement that
are used or held for use by the CBI Parties in connection with the operation of
the Business.

1.3 “CBI Claire’s Marks” shall mean an undivided 82.5% retained ownership
interest in and to the US Claire’s Marks and all (i.e., 100%) right, title and
interest in and to the Non-US Claire’s Marks.

1.4 “CBI Parties” shall mean CBI and its affiliates, and their successors,
assigns or designees; in each case, specifically excluding Holdings and CLSIP
LLC.

1.5 “Claire’s Marks” shall mean the US Claire’s Marks and the Non-US Claire’s
Marks.

1.6 “Claire’s Parties” shall mean Claire’s Stores, CBI, BMS Distributing Corp.,
Claire’s Boutiques, Inc., Claire’s Puerto Rico Corp., Claire’s Stores Canada
Corp., and CSI Canada LLC, and their successors, assigns or designees.



--------------------------------------------------------------------------------

1.7 “Domain Name” shall mean the Internet domain names listed on Exhibit A.

1.8 “Icing Marks” shall mean the US Icing Marks and the Non-US Icing Marks.

1.9 “Intellectual Property Rights” shall mean any patent, trademark, service
mark, tagline, trade dress, copyright, design, trade name, business name, domain
name, any registration or application for registration for any of the foregoing,
any related rights and any associated goodwill, database right, rights in
inventions, know-how, trade secret, rights in confidential information, rights
of publicity, moral rights, or any similar or equivalent rights in any part of
the world, including the right to enforce and recover damages for the
infringement or misappropriation of any of the foregoing, and all copies and
tangible embodiments of the foregoing.

1.10 “IP Assets” shall mean the Holdings US Claire’s Marks (as defined in
Section 2.1 below), US Icing Marks, Domain Names, and Mobile Application
Agreement that in each case Holdings shall own after the execution of this
Agreement by both Parties.

1.11 “Mobile Application Agreement” shall mean the Customer Agreement between
CBI and PredictSpring, Inc., dated April 6, 2015, attached as Exhibit B,
pursuant to which PredictSpring, Inc. licenses to CBI the mobile application
marketed under the CLAIRE’S Marks and used in connection with the Business.

1.12 “Non-US Claire’s Marks” shall mean all marks covered by the registrations
and applications for registration for the CLAIRE’S trademark or any variation of
the CLAIRE’S trademark (including, but not limited, to any marks that include
the word CLAIRE’S with other words), and all common law rights in the same and
the associated goodwill, anywhere in the world outside of the United States,
including any new variations of these marks that may be later adopted by the CBI
Parties and used or registered outside of the United States, it being understood
that the foregoing may relate to the same trademarks that are the subject of the
federal registrations or applications for federal registration listed on Exhibit
A and that are considered US Claire’s Marks.

1.13 “Non-US Icing Marks” shall mean all marks covered by the registrations and
applications for registration for the ICING trademark or any variation of the
ICING trademark, including any common law rights in the same and the associated
goodwill, anywhere in the world outside of the United States, including any new
variations of these marks that may be later adopted by the CBI Parties and used
or registered outside of the United States, it being understood that the
foregoing may relate to the same trademarks that are the subject of the federal
registrations listed on Exhibit A and that are considered US Icing Marks.

1.14 “Retained IP” shall mean the CBI Claire’s Marks, the Non-US Icing Marks,
and the Business IP.

1.15 “US Claire’s Marks” shall mean the CLAIRE’S marks covered by the United
States federal registrations listed on Exhibit A, any existing variation of
these marks as used in the United States, all common law rights in the United
States to same, and the associated goodwill, and any new variations of these
marks that may be later adopted by the Claire’s Parties and used or registered
in the United States.

1.16 “US Icing Marks” shall mean the ICING marks covered by the United States
federal registrations listed on Exhibit A, any existing variation of these marks
as used in the United States and all common law rights in the United States to
same, and the associated goodwill, and any new variations of these marks that
may be later adopted by the Parties or any other Claire’s Party and used or
registered in the United States during the Term; provided, however, that none of
the foregoing includes the US Claire’s Marks or the Non-US Icing Marks.

 

2



--------------------------------------------------------------------------------

2. Assignment and Assumption.

2.1 CBI sells, transfers, conveys and assigns to Holdings, free and clear of all
claims, liens, and encumbrances, an undivided 17.5% ownership interest in and to
the US Claire’s Marks (the “Holdings US Claire’s Marks”), including without
limitation a corresponding, proportional and joint interest in: (i) the goodwill
associated with the business symbolized by the US Claire’s Marks and (ii) any
rights and claims (whether known or unknown, contingent or accrued) against
third parties resulting from, arising out of, or otherwise with respect to any
of the US Claire’s Marks.

2.2 CBI sells, transfers, conveys and assigns to Holdings, free and clear of all
claims, liens, and encumbrances, any and all of CBI’s right, title, and interest
in and to the US Icing Marks, including without limitation all goodwill
associated with the business symbolized by the US Icing Marks and all rights and
claims (whether known or unknown, contingent or accrued) against third parties
resulting from, arising out of, or otherwise with respect to any of the US Icing
Marks.

2.3 CBI sells, transfers, conveys and assigns to Holdings, free and clear of all
claims, liens, and encumbrances, any and all of CBI’s right, title, and interest
in and to the Domain Names, and all rights and claims (whether known or unknown,
contingent or accrued) against third parties resulting from, arising out of, or
otherwise with respect to any of the Domain Names.

2.4 CBI sells, transfers, conveys and assigns to Holdings, free and clear of all
claims, liens, and encumbrances, any and all of CBI’s right, title and interest
in and to the Mobile Application Agreement, and Holdings hereby accepts such
assignment and assumes all of CBI’s duties and obligations under the Mobile
Application Agreement, and Holdings shall pay, perform and discharge, as and
when due, all of the obligations of CBI under the Mobile Application Agreement
accruing on and after the Effective Date.

2.5 For the sake of clarity, no right, title, and interest in and to the
Retained IP is being sold, transferred, conveyed or assigned to Holdings
pursuant to this Agreement. As between the Parties, all right, title and
interest in and to the Retained IP shall be exclusively owned by the CBI.

3. Additional Undertakings.

3.1 US Claire’s Marks.

3.1.1 CBI shall not challenge, or assist any third party to challenge, Holdings’
ownership of the Holdings US Claire’s Marks assigned pursuant to this Agreement.

3.1.2 Each Party acknowledges that the US Claire’s Marks are owned jointly by
the Parties, with Holdings owning an undivided 17.5% ownership interest in and
to the US Claire’s Marks, and CBI owning an undivided 82.5% ownership interest
in and to the US Claire’s Marks. Neither Party shall challenge, nor assist any
third party to challenge, (i) the other Party’s ownership interest in the
jointly owned US Claire’s Marks, (ii) the validity of the jointly owned US
Claire’s Marks, or (iii) the jointly owned United States federal registrations
or applications for federal registration for the US Claire’s Marks, whether in
existence as of the Effective Date or thereafter. Further, each Party, as joint
owners of the US Claire’s Marks, shall work in good faith and cooperate to take
commercially reasonable measures with respect to such joint ownership.

 

3



--------------------------------------------------------------------------------

3.2 US Icing Marks.

3.2.1 CBI shall not challenge, or assist any third party to challenge, Holdings’
exclusive ownership of the US Icing Marks, the validity of US Icing Marks, or
the United States federal registrations or applications for federal registration
for the US Icing Marks, whether in existence as of the Effective Date or
thereafter.

3.2.2 CBI shall assign, transfer and convey to Holdings any rights in the US
Icing Marks that it may obtain or that may vest in CBI after the Effective Date,
and CBI shall execute any documents reasonably requested by Holdings to
accomplish, confirm or record such assignment, transfer and conveyance.

3.2.3 CBI shall not directly or indirectly seek to register the US Icing Marks
or any mark or other designation confusingly similar to the US Icing Marks in
the United States, or use the US Icing Marks or any mark or other designation
confusingly similar to the US Icing Marks in the United States in any manner,
except with Holdings’ approval. For the sake of clarity, the CBI Parties may
freely seek additional registrations for the Non-US Icing Marks outside of the
United States and may use the Non-US Icing Marks outside of the United States in
their sole discretion.

3.2.4 Notwithstanding Holdings’ right, title and interest in and to the US Icing
Marks, Holdings shall not directly or indirectly seek to use or register the
Icing Marks or any designation confusingly similar to the Icing Marks outside
the United States without CBI’s prior written consent.

3.3 Domain Names.

3.3.1 CBI shall not challenge, or assist any third party to challenge, Holdings’
exclusive ownership of the Domain Names, or the validity of the registrations
for the Domain Names assigned pursuant to this Agreement.

3.4 Mobile Application Agreement.

3.4.1 CBI shall not challenge, or assist any third party to challenge, Holdings’
rights as CBI’s assignee under the Mobile Application Agreement.

3.4.2 Holdings shall assume all of CBI’s duties and obligations under the Mobile
Application Agreement, and unless otherwise agreed to by the Parties in writing,
Holdings shall pay, perform and discharge, as and when due, all of the
obligations of CBI under the Mobile Application Agreement accruing on and after
the Effective Date.

3.5 Retained IP.

3.5.1 Holdings shall not challenge, or assist any third party to challenge, the
CBI Parties’ exclusive ownership of or right to use the Retained IP, any common
law or similar rights in and to the Retained IP, or the validity of any
registrations or applications for registration for the Retained IP. As between
the Parties, all right, title and interest in and to the Business IP belongs to
CBI, and any use Holdings makes of the Business IP will not confer any ownership
rights upon Holdings. Any goodwill generated by Holdings’ use of the Business IP
shall inure to the sole benefit of CBI. Holdings shall assign, transfer and
convey to CBI (or another CBI Party at CBI’s direction) any rights in the
Business IP that Holdings may obtain or that may vest in Holdings, and Holdings
shall execute any documents reasonably requested by CBI to accomplish, confirm
or record such assignment, transfer and conveyance.

 

4



--------------------------------------------------------------------------------

3.5.2 All right, title and interest in and to the Non-US Claire’s Marks belongs
to the CBI Parties, and any use the CBI Parties make of the Non-US Claire’s
Marks outside of the United States will not confer any ownership rights upon
Holdings. Any goodwill generated by a CBI Party’s use of the Non-US Claire’s
Marks shall inure to the sole benefit of such CBI Party. For the sake of
clarity, and notwithstanding Holdings’ right, title and interest in and to the
Holdings US Claire’s Marks, (a) Holdings acknowledges that it does not own any
right, title or interest in and to the Non-US Claire’s Marks, which right, title
and interest are wholly owned by the CBI Parties; (b) Holdings shall assign,
transfer and convey to CBI (or another CBI Party at CBI’s direction) any rights
in the Non-US Claire’s Marks which may be obtained by or may vest in Holdings;
and (c) Holdings shall execute any documents reasonably requested by CBI to
accomplish, confirm or record such assignment, transfer and conveyance.

3.5.3 All right, title and interest in and to the Non-US Icing Marks belongs to
the CBI Parties, and any use the CBI Parties make of the Non-US Icing Marks
outside of the United States will not confer any ownership rights upon Holdings.
Any goodwill generated by a CBI Party’s use of the Non-US Icing Marks shall
inure to the sole benefit of such CBI Party. For the sake of clarity, and
notwithstanding Holdings’ right, title and interest in and to the US Icing
Marks, (a) Holdings acknowledges that it does not own any right, title or
interest in and to the Non-US Icing Marks, which right, title and interest are
wholly owned by the CBI Parties; (b) Holdings shall assign, transfer and convey
to CBI (or another CBI Party at CBI’s direction) any rights in the Non-US Icing
Marks which may be obtained by or may vest in Holdings; and (c) Holdings shall
execute any documents reasonably requested by CBI to accomplish, confirm or
record such assignment, transfer and conveyance.

3.6 Ancillary Agreements.

3.6.1 CBI shall, contemporaneously with the execution of this Agreement, execute
the Confirmatory Claire’s Trademark Assignment Agreement that is attached as
Exhibit C and record the executed document with the United States Patent and
Trademark Office in an effort to have record title for the United States federal
registrations for the US Claire’s Marks listed on Exhibit A updated to reflect
the joint ownership of the Parties.

3.6.2 CBI shall, contemporaneously with the execution of this Agreement, execute
the Confirmatory Icing Trademark Assignment Agreement that is attached as
Exhibit D and record the executed document with the United States Patent and
Trademark Office in an effort to have record title for the United States federal
registrations for the US Icing Marks listed on Exhibit A updated to reflect
Holdings’ ownership.

3.6.3 CBI shall, contemporaneously with the execution of this Agreement, execute
the Confirmatory Domain Name Assignment Agreement that is attached as Exhibit E,
and shall perform any additional actions reasonably requested by Holdings to
effect the transfer of the Domain Names to Holdings, including without
limitation arranging for the Domain Names to be unlocked by CBI’s registrar (or
registrars) in preparation for their transfer to Holdings, and providing
Holdings with the authorization codes that Holdings may need to initiate the
transfer of the Domain Names to Holdings.

3.7 Further Assurances.

3.7.1 Each Party shall promptly execute, acknowledge and deliver, at the
reasonable request of the other Party, such additional documents, instruments,
conveyances and assurances and take such further actions as such other Party may
reasonably request to carry out the provisions of this Agreement and to give
effect to the transactions contemplated by this Agreement.

 

5



--------------------------------------------------------------------------------

4. Representations and Warranties.

4.1 Claire’s Stores and CBI, jointly and severally, represent and warrant to
Holdings and to CLSIP LLC, which is an intended third-party beneficiary of this
provision, that (a) immediately prior to the execution of this Agreement, CBI
was the exclusive owner of all right, title, and interest in and to the IP
Assets, and CBI’s exclusive rights in and to the IP Assets were not subject to
any dispute or challenge initiated by another person; (b) each of the assignment
of the IP Assets from CBI to Holdings as an equity contribution, and the
subsequent assignment of the IP Assets from Holdings to CLSIP LLC as an equity
contribution pursuant to the CLSIP Agreement, is for reasonably equivalent
value, and is made for fair consideration and in good faith; (c) each of this
Agreement and the CLSIP Agreement, including without limitation the assignment
of the IP Assets to Holdings and the subsequent assignment of the IP Assets from
Holdings to CLSIP LLC, is valid and enforceable in accordance with its terms,
including under federal trademark law and other applicable law, and neither
Claire’s Stores nor CBI shall challenge the validity or enforceability of this
Agreement or the CLSIP Agreement; (d) the provisions of this Agreement,
including without limitation the assignment of the IP Assets to Holdings, and
the provisions of the CLSIP Agreement, including without limitation the
assignment of the IP Assets to CLSIP, are not and were not intended to hinder,
delay, or defraud any creditor; (e) Holdings will take the assignment of the IP
Assets for fair value and in good faith; and (f) CLSIP will take the assignment
of the IP Assets for fair value and in good faith.

4.2 Holdings represents and warrants to the CBI Parties that (a) Holdings will
not contest that this Agreement, including without limitation the covenants and
undertakings in this Agreement, is valid and enforceable in accordance with its
terms, including under federal trademark law and other applicable law; and
(b) the provisions of this Agreement, including without limitation the
assignment of the IP Assets to Holdings, are not and were not intended to
hinder, delay, or defraud any creditor.

4.3 Each party represents and warrants to the other party that: (a) it is duly
authorized and licensed to do business and carry out its obligations under this
Agreement; (b) it has full power and authority to enter into this Agreement and
the execution, delivery and performance of this Agreement has been authorized by
all necessary corporate action; and (c) it has obtained all third party consents
required to enter into this Agreement and neither the execution, delivery or
performance of this Agreement will conflict with or constitute a breach of its
certificate of incorporation, charter or by-laws.

5. Disclaimer of Warranties. Except as set forth in Section 4, CBI assigns the
IP Assets to Holdings “as is,” and Claire’s Stores and CBI make no warranties of
any kind, express or implied, in relation to the IP Assets assigned pursuant to
this Agreement. Without limiting the foregoing, Claire’s Stores and CBI
expressly disclaim any and all implied warranties of merchantability, fitness
for a particular purpose, and non-infringement.

6. Notices. All notices given pursuant to this Agreement shall be in writing and
(a) delivered personally; (b) delivered or mailed by registered or certified
mail, postage prepaid; or (c) sent by a nationally recognized overnight delivery
or courier service, with delivery charges prepaid, and proof of delivery or
receipt requested, as follows:

To CBI or Claire’s Stores:

CBI Distributing Corp.

2400 West Central Road

Hoffman Estates, IL 60192

Attn: Stephen Sernett

E-mail: Stephen.Sernett@claires.com

 

6



--------------------------------------------------------------------------------

To Holdings:

CLSIP Holdings LLC

2400 West Central Road

Hoffman Estates, IL 60192

Attn: Stephen Sernett

E-mail: Stephen.Sernett@claires.com

All notices as required here shall be effective upon the earlier of
(a) delivery; (b) three days after the mailing; or (c) the next business day if
sent by overnight courier.

7. Third Party Beneficiaries. CLSIP LLC is an intended third-party beneficiary
of the representations and warranties contained in Section 4.1 of this
Agreement. Claire’s Stores and CBI each agree and acknowledge that CLSIP LLC
will pledge this Agreement and the CLSIP Agreement, including the
representations and warranties contained in Section 4.1 of this Agreement, as
collateral to secure the obligations under the CLSIP Credit Agreement of even
date herewith.

8. Choice of Law; Choice of Forum. This Agreement, and any dispute arising from
this Agreement or the subject matter of this Agreement, shall be governed by the
laws of the State of New York, without regard to its conflicts of law
principles, and the federal and state courts in the State of New York shall be
the sole jurisdiction for resolving all disputes relating to this Agreement. The
Parties submit to the jurisdiction of such courts over such a dispute and waive
any objection to the propriety or convenience of venue in such courts.

9. No Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement, and in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provisions
of this Agreement.

10. Amendment. This Agreement may only be amended, supplemented or modified, and
any of the terms, covenants, representations, warranties or conditions may only
be waived, by a written amendment executed by both Parties, or in the case of a
waiver, by the Party waiving compliance. Notwithstanding the immediately
preceding sentence, this Agreement may not be amended, supplemented or modified,
and none of the terms, covenants, representations, warranties or conditions may
be waived until after the discharge of all obligations under the CLSIP Credit
Agreement of even date herewith, absent the prior written consent of the
collateral agent under the CLSIP Credit Agreement. No waiver by either Party of
any breach of this Agreement shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision of this Agreement.

11. Severability. If any provision of this Agreement or the application of any
such provision to any person, entity or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or the application of such provision to any other persons,
entities or circumstances and, to the extent permissible under applicable law,
any such invalid, illegal or unenforceable provision shall be deemed amended
lawfully to conform with the intent of the Parties.

12. Integration. This Agreement, including the Confirmatory Claire’s Trademark
Assignment Agreement attached as Exhibit C, Confirmatory Icing Trademark
Assignment Agreement attached as Exhibit D, and Confirmatory Domain Name
Assignment Agreement attached as Exhibit E, constitutes the entire agreement
between the Parties with respect to its subject matter, and supersedes all prior
and/or contemporaneous oral or written negotiations, offers, representations,
warranties, and agreements with respect to this subject matter.

 

7



--------------------------------------------------------------------------------

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
taken together shall have been shown to have been executed by each Party and
delivered to the other.

[Signature Page Follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

CBI Distributing Corp.

 

      CLSIP Holdings LLC   

/s/ Stephen Sernett

        

/s/ Stephen Sernett

Name:    Stephen Sernett       Name:    Stephen Sernett

Title:

  

Vice President and

Associate General Counsel

      Title:   

Vice President, Secretary

and General Counsel

Date:    September 20, 2016       Date: September 20, 2016

ACKNOWLEDGED AND AGREED by Claire’s Stores, Inc. solely as to limited
representations and warranties that it is giving in Section 4.1 and the
disclaimer in Section 5:

 

CLAIRE’S STORES, INC.

 

 

/s/ Stephen Sernett

Name:   Stephen Sernett Title:  

Vice President and

Associate General Counsel

  Date:   September 20, 2016  

 

9



--------------------------------------------------------------------------------

Exhibit A

 

Domain Names

 

   blingyourbff.com    clairesstores.info claires.adult    clairesstores.us
claires.biz    clairestores.biz claires.blackfriday    clairestores.com
claires.boutique    clairestores.info claires.career    clairestores.us
claires.careers    icing.biz claires.com    icing.blackfriday claires.info   
icing.boutique claires.jobs    icing.career claires.marketing    icing.careers
claires.net    icing.com claires.org    icing.fashion claires.porn    icing.info
claires.social    icing.marketing claires.us    icing.social claires.xxx
(blocked)    icing.us clairesaccessories.biz    icing.xxx (blocked)
clairesaccessories.com    icingbyclaires.com clairesaccessories.info   
icingice.com clairesaccessories.us    icings.biz clairesboutique.biz   
icings.info clairesboutique.info    icings.us clairesboutique.us   
itsatclaires.com clairesboutiques.biz    secretsantacircle.com
clairesboutiques.com    theicing.biz clairesboutiques.info    theicing.com
clairesboutiques.us    theicing.info clairescareers.com    theicing.net
clairesclub.com    theicing.org

clairescorp.com

clairescorporation.com

clairesglobalstyle.com

clairesglobalstyles.com

clairesinc.com

clairesint.com

clairesmail.com

clairesmail.net

clairesmail.org

clairespromstyle.com

clairesretail.com

clairessa.com

clairesstores.biz

   theicing.us

 

10



--------------------------------------------------------------------------------

US Claire’s Marks1

 

Country

  

Trademark

  

Status

  

App. No.

  

App.

Date

  

Reg. No.

  

Reg.

Date

  

Class/Goods

United States of America    ...ITS AT CLAIRE’S    Registered    77/883682   

01-Dec-

2009

   3817929   

13-Jul-

2010

   35 Int. Retail store services featuring jewelry, clothing, cosmetics,
toiletries, hair goods and accessories, namely, hand bags, shoes, hats, belts,
wallets, eyeglass cases, key chains, jewelry boxes, desk accessories, cell phone
accessories, pet accessories United States of America    CLAIRE’S    Registered
   78/975449   

04-Nov-

2003

   2908859   

07-Dec-

2004

   16 Int. Stationary, notebooks, address books, diaries, temporary tattoos,
photo albums. United States of America    CLAIRE’S    Registered    78/975445   

31-Jul-

2002

   2951866   

17-May-

2005

   03 Int. Cosmetics, namely lip gloss wands, lipstick, hair dyes, blush,
antiperspirants, perfume balm, powder having reflective qualities for topical
application to the skin or hair for cosmetic purposes, bath and body gels, bath
and body lotions, nail polish, hair lotions. United States of America   
CLAIRE’S    Registered    74/517854   

28-Apr-

1994

   1925359   

10-Oct-

1995

   14 Int. Jewelty, namely earrings, necklaces, rings, bracelets, ornamental
pins, and hair ornaments. United States of America    CLAIRE’S    Registered   
74/517853   

28-Apr-

1994

   1890335   

18-Apr-

1995

   42 Int. Retail store services featuring ladies’ clothing accessories and
jewelry. United States of America    CLAIRE’S    Registered    78/975454   

31-Jul-

2002

   2925470   

08-Feb-

2005

   25 Int. Clothing, namely socks, hats, gloves, shirts. United States of
America    CLAIRE’S    Registered    78/975452    31-Jul- 2002    2967212   

12-Jul-

2005

   20 Int. Containers made primarily of plastic for holding trinkets and coins.
United States of America    CLAIRE’S    Registered    74/518090   

28-Apr-

1994

   1929317   

24-Oct-

1995

   05 Int. Ear drops for application on, pierced ears. United States of America
   CLAIRE’S    Registered    78/975382    01-Jul- 2003    2974652   

19-Jul-

2005

   35 Int. Issuing gift certificates which may be redeemed for goods. United
States of America    CLAIRE’S    Registered    78/589527   

17-Mar-

2005

   3319826   

23-Oct-

2007

   03 Int. Personal care items, namely, razors, razor blades, shaving creams and
foams, depilatories, fragrance, toothpaste, tooth brushes, dental floss, tooth
whitener, mouthwash, breath fresheners, and make-up remover cleansers. United
States of America    CLAIRE’S    Registered    78/149317   

31-Jul-

2002

   3190839   

02-Jan-

2007

   35 Int. retail store services dealing in notions, cosmetics, jewelry,
stationery products, hair goods, clothing accessories and the like primarily for
women and girls United States of America    CLAIRE’S    Registered    78/975446
   31-Jul- 2002    2908857   

07-Dec-

2004

   09 Int. Cell phone holders. United States of America    CLAIRE’S   
Registered    78/975448    31-Jul- 2002    2996103   

13-Sep-

2005

   14 Int. jewelry, belly chains, bracelets, toe rings, body clips, ear cuffs,
earring holders.

 

1  Pursuant to this Agreement, CBI sells, transfers, conveys and assigns to
Holdings an undivided 17.5% ownership interest in and to the US Claire’s Marks,
including the federal registrations set forth on this Exhibit A. Holdings
acknowledges that CBI has retained and shall continue to own an undivided 82.5%
ownership interest in and to the US Claire’s Marks, including the federal
registrations set forth on this Exhibit A.

 

11



--------------------------------------------------------------------------------

United States of America    CLAIRE’S    Registered    78/975453   

04-Nov-

2003

   2900024   

02-Nov-

2004

   24 Int. Pillows, pillow cases. United States of America    CLAIRE’S   
Registered    78/269386    01-Jul- 2003    2978984    26-Jul- 2005    16 Int.
stationery United States of America    CLAIRE’S    Registered    74/512656   

14-Apr-

1994

   1891172   

25-Apr-

1995

   25 Int. Women’s stockings United States of America    CLAIRE’S    Registered
   78/975455    31-Jul- 2002    2908861   

07-Dec-

2004

   26 Int. Hair accessories, namely, barrettes, hair bows, hair ornaments, claw
clips, head wraps. United States of America    CLAIRE’S & CIRCLE A Design   
Registered    76/064166    06-Jun- 2000    2623039   

24-Sep-

2002

   35 Int. Retail store services dealing in men and women’s jewelry, wallets,
key chains, sunglasses, removable tattoos, hats, notions, clothing, women’s
clothing, women’s clothing accessories, namely, handkerchiefs, scarves, jewelry,
hair bands, hair goods, cosmetics, and perfumes. United States of America   

CLAIRE’S

ACCESSORIES

   Registered    74/619578    10-Jan- 1995    1956047   

13-Feb-

1996

   42 Int. Retail store services featuring ladies accessories. United States of
America   

CLAIRE’S

ACCESSORIES

   Registered    74/586876   

18-Oct-

1994

   1946557   

09-Jan-

1996

   42 Int. Retail store services featuring ladies clothing accessories and
jewelry. United States of America    CLAIRE’S ACCESSORIES & CIRCLE A Design   
Registered    75/331385   

28-Jul-

1997

   2294937   

30-Nov-

1999

   35 Int. Retail store services dealing with men’s and women’s jewelry,
wallets, key chains, sunglasses, removable tattoos, hats, notions, clothing
including women’s clothing, perfumes, hair goods and handkerchiefs. United
States of America    CLAIRE’S BOUTIQUES & Design    Registered    73/653581   

06-Apr-

1987

   1514045   

22-Nov-

1988

   42 Int. Retail store services for the sale of lady accessories. United States
of America    CLAIRE’S CLUB    Registered    78/975466   

09-Oct-

2002

   2908866   

07-Dec-

2004

   18 Int. Bags, namely, backpacks, tote bags and wallets. United States of
America    CLAIRE’S CLUB    Registered    78/975462   

09-Oct-

2002

   2908863   

07-Dec-

2004

   09 Int. Sunglasses; telephones. United States of America    CLAIRE’S CLUB   
Registered    78/975461   

09-Oct-

2002

   2908862   

07-Dec-

2004

   03 Int. Cosmetics. United States of America    CLAIRE’S CLUB    Registered   
78/172438   

09-Oct-

2002

   2908191   

07-Dec-

2004

   26 Int. hair goods, namely, clips, hair bows, ponytail twisters, hair bands,
hair claws, snap clips, snap tops, salon clips, bobby pins; artificial flower
bridal bouquets United States of America    CLAIRE’S CLUB    Registered   
78/554003   

26-Jan-

2005

   3343775   

27-Nov-

2007

   35 Int. Retail services featuring notions, cosmetics, jewelry, hair care
products, hair goods, clothing and accessories, toiletry products, jewelry,
stationery products, automobile accessories, removable tattoos, pillows, pillow
cases, cell phone holders, furniture accessories, inflatable furniture, incense,
incense holders, incense sticks and cones, candles, containers for trinkets and
coins, toys, bags, wallets, key chains, sunglasses, stockings, personal care
items United States of America    CLAIRE’S CLUB    Registered    78/975464   

09-Oct-

2002

   2908865   

07-Dec-

2004

   14 Int. Tiaras, jewelry, earrings, necklaces, bracelets, and bracelets,
necklaces and earrings sold in combination.

 

12



--------------------------------------------------------------------------------

United States of America    CLAIRE’S CLUB    Registered    78/975469   

09-Oct-

2002

   2908868   

07-Dec-

2004

   25 Int. Hair goods, namely, bridal veils, floral head wreaths, headbands,
head wraps, head scarves; apparel, namely, gloves, boas, footwear; slippers;
flip flops; dress up shoes; dresses, capes, baseball hats and caps, visors,
cowboy hats, socks belts. United States of America    CLAIRE’S ETC.   
Registered    75/057738   

14-Feb-

1996

   2065959   

27-May-

1997

   42 Int. Retail store services dealing in men’s and women’s jewelry, wallets,
key chains, sunglasses, removable tatoos, hats, notions, clothing, women’s
clothing and accessories, perfumes, hair goods, and handkerchiefs. United States
of America    CLAIRE’S ETC.    Registered    75/079178   

27-Mar-

1996

   2064149   

20-May-

1997

   42 Int. Retail store services dealing in men’s and women’s jewelry, wallets,
key chains, sunglasses, removable tattoos, hats, notions, clothing, women’s
clothing and accessories, perfumes, hair goods, and handkerchiefs. United States
of America    CLAIRE’S Logo    Registered    77/560510   

02-Sep-

2008

   3602239   

07-Apr-

2009

   35 Int. Retail store services featuring clothing, accessories and jewelry.
United States of America   

CLAIRE’S

OUTLET

   Registered    85/872707    11-Mar- 2013    4610591   

23-Sep-

2014

   35 Int. Retail store services featuring jewelry, notions, cosmetics, hair
goods, clothing accessories, stationery products and the like United States of
America    SECRET SANTA CIRCLE    Registered    85/173806   

10-Nov-

2010

   4005371   

02-Aug-

2011

   35 Int. Providing online retail store services featuring clothing and fashion
accessories via a website that has a specific feature that allows users to give
and receive purchases through anonymousgift exchanges United States of America
  

SENSITIVE

SOLUTIONS

   Registered    74/646373   

13-Mar-

1995

   1951435   

23-Jan-

1996

   14 Int. Jewelry. United States of America    ICING BY CLAIRE’S    Registered
   78/618255   

04-Apr-

2005

   3050863   

01-Jan-

2006

   35 Int. Retail store services dealing in women’s clothing and accessories

 

13



--------------------------------------------------------------------------------

US Icing Marks

 

Country

  

Trademark

  

Status

  

App. No.

  

App.

Date

  

Reg. No.

  

Reg.

Date

  

Class/Goods

United States of America    ICING    Registered    77/473939   

14-May-

2008

   3743653   

02-Feb-

2010

  

03 Int. Cosmetics, namely, nail polish, lip color, lip gloss, foundation, blush,
eyeliner, cosmetic pencils, eye shadow, mascara, face powders, bronzers;
fragrances, all sold exclusively in Icing by Claire’s stores

09 Int. Sunglasses; cellular phone cases.

14 Int. Jewelry, namely, earrings; necklaces; bracelets; rings; ornamental pins;
watches; charms; jewelry cases.

18 Int. for Clutch purses; cosmetic cases sold empty; handbags, key cases;
purses; shoulder bags; coin purses; leather key chains; imitation leather key
chains; wallets.

20 Int. Picture frames; non-metal and non-leather key-chains

25 Int. Clothing, namely socks, hats, gloves, shirts; footwear; head scarves

26 Int. Hair accessories, namely, barrettes, hair bows, hair ornaments, hair
ornaments in the nature of hair wraps, hair pins, hair clips

35 Int. Retail store services featuring jewelry, women’s clothing, purses,
accessories, footwear, cosmetics, picture frames

United States of America   

ICING

OUTLET

   Registered    85/872705    11-Mar- 2013    4544654   

03-Jun-

2014

   35 Int. Retail store services featuring jewelry, notions, cosmetics, hair
accessories, clothing accessories, and stationery products. United States of
America   

ICING

STYLIZED

   Registered    85/831738   

24-Jan-

2013

   4610511   

23-Sep-

2014

  

03 Int. Soap; bath lotions; cleaning preparations, excluding hair care
preparations; shoe cream; leather cleaning preparations; emery paper; pumice
stones for personal use; perfumery; cosmetics; cosmetics kits and make-up kits
comprised of lipstick, lip gloss, lip liner, eye shadow, makeup palettes,
eyeliner, blush, face powder and foundations; makeup; non-medicated toiletries;
perfumes; lipstick; lip gloss; nail polish; rouge; depilatories; shaving
preparations; make-up removal preparations; antiperspirants; incense; air
fragrancing preparations; powder having reflective qualities for topical
application to the skin or hair for cosmetic purposes; nail stickers 09 Int.
Sunglasses; telephones; compact discs and optical discs featuring music and
music videos; cell phone straps; telephone covers not made of paper; cell phone
holders; DVDs featuring music and music videos.

14 Int. Jewelry, rings, necklaces, bracelets, earrings, tiaras, belly chains,
toe rings, body clips, ear cuffs, earring holders, ornamental pins; jewelry
brooches.

16 Int. Instructional books relating to hairstyling, personal accessories,
fashions and clothing fashions.

18 Int. Handbags; purses; wallets; backpacks; school bags; reusable shopping
bags; umbrellas; key cases; vanity cases, not fitted.

21 Int Hair brushes; combs; large tooth hair combs; mugs, not of precious metal;
drinking

 

14



--------------------------------------------------------------------------------

Country

  

Trademark

  

Status

  

App. No.

  

App.

Date

  

Reg. No.

  

Reg.

Date

  

Class/Goods

                    

glasses; beverage glassware for daily use, including cups as well as plates,
pots and glass jars; sponges for household purposes; candlesticks; cosmetic
brushes; applicator sticks for applying make-up; wands for applying lip gloss;
china ornaments; baskets for domestic use, not of metal; water bottles sold
empty; pottery, namely, mugs and bowls; candle holders; incense holders in the
nature of incense burners.

 

25 Int. Clothing, namely, shirts, pants, coats, dresses and pajamas; battling
suits; rainwear; gymnastic shoes; footwear, headwear; stockings; gloves;
scarves; belts; sashes.

 

26 Int. Hair ornaments, brooches for clothing, belt buckles, buttons, hair
curlers, other than hand implements, lace and embroidery, ribbons, barrettes,
hair bows, hair pins, claw clips, hair ornaments in the nature of hair wraps.

 

28 Int. Toy animals; board games; dolls; plush toys.

 

35 Int. Retail store services featuring jewelry, notions, cosmetics, hair
accessories, clothing. accessories and stationery products.

United States of America    THE ICING    Registered    73/642264   

20-Feb-

1987

   1466727   

24-Nov-

1987

   42 Int. Retail clothing and clothing accessory store services. United States
of America    THE ICING    Registered    77/329699   

14-Nov-

2007

   3461876    08-Jul- 2008    35 Int. Retail store services featuring clothing,
accessories and jewelry. United States of America    THE ICING ACCESSORIES &
Design    Registered    75/201596    21-Nov- 1996    2234841   

23-Mar-

1999

   35 Int. Retail store services featuring jewelry, women’s clothing and
accessories.

 

15



--------------------------------------------------------------------------------

Exhibit B

Mobile Application Agreement

[Attached]

 

16



--------------------------------------------------------------------------------

PREDICTSPRING, INC.

CUSTOMER AGREEMENT

 

Customer: CBI Distributing Corp.    Customer: CBI Distributing Corp.   
PredictSpring lnc   

Contact: Brian Thompson

Address: 2400 W. Central Rd.

               Hoffman Estates. IL60192

   Contact: Nitin Mangtani


Address: 447 Rinconada Court

                Los Altos, CA 94022

   Phone: 847.765.1470    Phone: 650-917-9052    Fax: 847-765-7221    Fax:   
E-Mail: brian.thompson@claires.com    E-Mail: nitin@predictspring.com

 

Fees:

 

•  For up to 100,000 app installs across Android and iPhone smart phones, if
Customer opts to pay on a monthly basis the fee is $5,000 per month (the
“Monthly Payment Option”), and if Customer opts to pay as a one-time upfront
payment the total annual fee will be reduced to $50,000 (the “One Time Payment
Option”).

 

•  For the Monthly Payment Option, payment is $5000 per month, invoiced for each
month on the 7th day of that month.

 

•  For the One Time Payment Option, payment is $50,000 invoiced upon full
execution of this Agreement.

 

•  Customer’s Selected Option (Customer to check one of the following):

 

    ¨ Monthly Payment Option

 

    x One time Payment Option

 

•  After the Initial Term (as defined below) Customer’s selected billing/payment
option shall always default to the Monthly Payment Option unless or until
Customer provides written notice selecting the One Time Payment Option, and at
that point the payment of $50,000 will be invoiced for the twelve (12) months
beginning on the first day of the calendar month immediately following
PredictSpring’s receipt of Customer’s notice.

 

Term:

 

•  One (1) year from the Effective Date (“Initial Term”), with cancellation any
time after the Initial Term by either party with at least thirty (30) days prior
written notice to the other party.

This Customer Agreement (“Agreement”) is entered into by and between
PredictSpring, Inc. (“PredictSpring”) and the Customer listed above
(“Customer”). This Agreement and the Terms and Conditions attached hereto set
forth the entire understanding of the parties with respect to the subject matter
described herein and constitutes the entire agreement between the parties, which
shall be effective as of 4/6, 2015 (“Effective Date”). There shall be no force
or effect to any different terms of any related purchase order or similar form
even if signed by the parties after the date hereof.

 

CBI Distributing Corp.         

PredictSpring, Inc.

 

By:  

/s/ Brian Thompson

         By:   

/s/ Nitin Mangtani

Name:   Brian Thompson          Name:    Nitin Mangtani Title:   Group Director
Digital          Title:    CEO



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Services.

1.1 Subject to the terms and conditions of this Agreement, PredictSpring will
provide Customer with access to its mobile commerce platform that provides
(1) mobile application development and publishing services (the “Development
Services”) for Customer to build native iOS and Android applications
(“Applications”) and (2) hosting and support services for Application deployment
described in Exhibit B (the “Subscription Services”) (the Development Services
together with the Platform (defined below) and Subscription Services, the
“Services”). PredictSpring’s mobile commerce platform described in this section
shall be referred to as the “Platform.”

1.2 Customer will cooperate with PredictSpring in connection with the
performance of this Agreement by making available such personnel and information
as may be reasonably required by PredictSpring in providing the Services. Each
party understands that the other party’s performance is dependent in part on its
actions. Accordingly, each party will timely provide the other party with
necessary items and assistance in connection with performance required under
this Agreement. PredictSpring shall determine the time, place, methods, details
and means of performing the Services, provided no such decision will relieve
PredictSpring in any way of its obligation to perform Services in accordance
with this Agreement. Customer will also cooperate with PredictSpring in
establishing a password or other procedures for verifying that only designated
employees of Customer have access to any administrative functions of the
Services. Customer will be responsible for maintaining the security of
Customer’s account with PredictSpring, passwords (including administrative and
user passwords) and files, and for all uses of Customer’s account, in accordance
with Customer’s standard practices in use for its own security related
responsibilities outside of this Agreement. Customer shall not share with any
third party any such account or password without the prior written consent of
PredictSpring.

Service Level Agreement. PredictSpring will use commercially reasonable efforts
to make the Subscription Services available in accordance with the Service Level
Agreement attached hereto as Exhibit A, Customer’s remedies for failure to meet
the SLA are set forth in Exhibit A.

2. Customer Obligations.

2.1 Customer hereby authorizes and grants PredictSpring a right and license to,
according to Customer’s specific instructions, (1) submit its Application on
Customer’s behalf to the applicable third party platform (“3rd Party Platform”),
(ii) upgrade or update its Platform resource files, to the extent such upgrade
or update is applicable and/or required or as otherwise permitted by this
Agreement (such upgrades or updates to be referred to as the “Upgrades”), and
(iii) remove an Application from the 3rd Party Platform. Customer acknowledges
and agrees that PredictSpring cannot guarantee the acceptance of an Application
by any 3rd Party Platform. Customer is responsible for complying with all
applicable terms of use, standards or guidelines of all applicable 3rd Party
Platforms (“Platform Guidelines”). Notwithstanding anything otherwise written,
all Upgrades will be provided at no additional charge to Customer.

2.2 Customer may not knowingly provide to any person or export or re-export or
allow the export or re-export of the Services or anything related thereto or any
direct product thereof in violation of any applicable laws or regulations.
Customer’s use of the Services and all Customer Content (as defined below) will
comply with all

applicable laws and regulations. PredictSpring will have no responsibility and
will not be liable for Customer or its end users’ use of the Services in
violation of the foregoing. Customer is and will be at all times responsible for
all distribution channels and other methods of offering Applications to end
users. PredictSpring will not publish any Application which violates any
applicable law or Platform Guideline.

3. Confidentiality: Restrictions. Each party (the “Receiving Party”) understands
that the other party (the “Disclosing Party”) has disclosed or may disclose
business, technical or financial information relating to the Disclosing Party’s
business (hereinafter referred to as “Proprietary Information” of the Disclosing
Party). The Receiving Party agrees: (i) to take reasonable precautions to
protect such Proprietary Information, and (ii) not to use (except as expressly
permitted herein) or divulge to any third person any such Proprietary
Information. The Disclosing Party agrees that the foregoing shall not apply with
respect to any information after two (2) years (except that in the case of trade
secrets, the confidentiality obligations will continue until such information is
no longer considered a trade secret) following the disclosure thereof or any
information that the Receiving Party can document (a) is or becomes generally
available to the public, or (b) was in its possession or known by it prior to
receipt from the Disclosing Party, or (c) was rightfully disclosed to it without
restriction by a third party, or (d) was independently developed without use of
any Proprietary Information of the Disclosing Party or (e) is required by law.
Further, except as expressly authorized by PredictSpring, Customer will not, and
will not permit any third party to reverse engineer or otherwise attempt to
discover the source code or underlying structure or algorithms of the Services,
including the Applications (except to the extent such restrictions are contrary
to applicable law), modify or create derivative works based on the Services, or
otherwise use the Services outside of the scope permitted under this Agreement.

 

4. Intellectual Property Rights.

4.1 PredictSpring owns and will retain all right, title and interest in and to
the Services, including PredictSpring’s Platform, mobile workbench, and
Applications. No rights are granted to the Customer hereunder other than as
expressly set forth herein. As between the parties, Customer Content (as defined
below) will be owned by Customer. Customer will be solely responsible for the
accuracy, quality, integrity and legality of Customer Content. Customer hereby
grants to PredictSpring a limited, non-exclusive, worldwide license to use,
reproduce, create derivative works of distribute, publicly perform and display
Customer Content solely to provide the Services to Customer. “Customer Content”
means any information, data, graphics, content and other materials provided or
made available to PredictSpring by Customer or Customer’s end users in the
course of receiving or using Services.

4.2 PredictSpring shall have the right to collect and analyze data and other
information relating to the use and performance of various aspects of the
Services and related systems and technologies and PredictSpring will be free to
(i) use such information and data (during and after the term hereof) to improve
and enhance the Services and for other development, diagnostic and corrective
purposes in connection with the Services and other PredictSpring offerings, and
(ii) use and disclose such data in aggregate or other anonymous and
de-identified form for marketing purposes and otherwise in connection with its
business. Further, if you provide PredictSpring any feedback, ideas, concepts or
suggestions about PredictSpring’s Services, business, technology or Confidential

 



--------------------------------------------------------------------------------

Information (“Feedback”), you grant PredictSpring, without charge, the fully
paid-up, irrevocable right and license to use, share, commercialize and
otherwise fully exercise and exploit your Feedback and all related rights (and
to allow others to do so) In any way and for any purpose. These rights survive
termination of this Agreement in perpetuity.

5. Payment of Fees. Customer will pay PredictSpring the Fees set forth in this
Agreement Payment will be due within thirty (30) days of Customer’s receipt of a
valid invoice. Unpaid Fees are subject to a finance charge of one percent
(1.0%) per month, or the maximum permitted by law, whichever is lower, if such
unpaid Fees remain open at least fifteen (15) days after PredictSpring’s express
written notice to Customer regarding such unpaid fees. Further, if Customer has
not paid any unpaid Fees within fifteen (15) days of PredictSpring’s express
written notice, PredictSpring may restrict or suspend Customer’s access to the
Services until the time Customer’s payment for unpaid Fees is received. Customer
is solely responsible for collecting and paying any fees associated with
transactions between Customer’s end users and Customer.

6. Termination. Either party may terminate this Agreement upon written notice to
the other party if the other party materially breaches this Agreement and does
not cure such breach within thirty (30) days after receiving written notice of
such breach. Either party may terminate this Agreement, upon written notice,
(i) upon the institution by or against the other party of insolvency,
receivership or bankruptcy proceedings, (ii) upon the other party’s making an
assignment for the benefit of creditors, or (iii) upon the other party’s
dissolution or ceasing to do business. Termination or expiration of this
Agreement shall not affect any rights or obligations of the parties, including
the payment of amounts due, which have accrued up to the date of such
termination or expiration. All fees are non-refundable except as expressly
stated herein. Upon termination or expiration of this Agreement, the provisions
of Sections 4,4,6,8,9, and 10 shall survive and shall continue in full force and
effect in accordance with their terms. Notwithstanding any other provision of
this Agreement, if Monthly Uptime Percentage (as defined in Exhibit A) for any
month of this Agreement is lower than 95% percent (95%), that qualifies as a
material breach hereunder, and if such breach leads to Customer’s termination of
this Agreement in accordance with this Section 6, PredictSpring will refund any
amount paid by Customer covering any time after such termination date.

 

7. Warranties; Disclaimer.

7.1 Each party represents and warrants that: (a) any and all activities it
undertakes in connection with this Agreement shall be performed in compliance
with all applicable laws and regulations, including, without limitation, data
privacy laws and regulations; and (b) their materials provided or included as
part of the Services does not infringe any third party intellectual property
right.

7.2 PREDICTSPRING MAKES NO EXPRESS OR IMPLIED WARRANTIES OF ANY KIND INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF TITLE OR IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES. EXCEPT AS
OTHERWISE STATED IN THIS AGREEMENT PREDICTSPRING DOES NOT WARRANT THAT THE
SERVICES WILL MEET CUSTOMER’S REQUIREMENTS OR THAT PERFORMANCE OF THE SERVICES
WILL BE UNINTERRUPTED OR ERROR-FREE INCLUDING ANY ERRORS OR OMISSIONS IN THE
SEARCH RESULTS OBTAINED THROUGH USE OF THE SERVICES.

8. Limitation of Liability. EXCEPT FOR BREACH OF SECTIONS 3 (CONFIDENTIALITY) OR
4.1 (INTELLECTUAL PROPERTY RIGHTS), IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
(A) ANY INDIRECT, PUNITIVE, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING
OUT OF THIS AGREEMENT OR THE DELAY OR INABILITY TO USE THE SERVICES (INCLUDING
LOST PROFITS) OR (B) ANY OTHER DAMAGES IN EXCESS OF TEN THOUSAND DOLLARS
($10,000), IN EACH CASE WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, AND EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
DAMAGES. THE FOREGOING LIMITATIONS WILL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY AND TO THE MAXIMUM EXTENT PERMITTED
UNDER APPLICABLE LAW, BUT IN NO WAY WILL APPLY TO ANY INJURY OR DEATH TO ANY
PERSON OR DAMAGE TO ANY PROPERTY CAUSED BY GROSS NEGLIGENCE OR WILFUL
MISCONDUCT.

9. Publicity. PredictSpring may use Customer’s name and logo on PredictSpring’s
website and marketing materials to identify Customer as a customer of
PredictSpring. PredictSpring may issue a press release regarding this Agreement
and the relationship between the parties, subject to Customer’s prior approval
(not to be unreasonably withheld).

 

10. Indemnification.

10.1 PredictSpring agrees to indemnify, defend, and hold harmless Customer
against any liabilities, damages and costs (including reasonable attorneys’
fees) payable to a third party arising out of a third party claim alleging that
the Application as provided by PredictSpring (excluding any Customer Content)
infringe any third party intellectual property right.

10.2 Notwithstanding the foregoing, PredictSpring will have no obligation under
this section or otherwise with respect to any infringement claim to the extent
based upon (i) any unauthorized use, reproduction, or distribution of the
Application or any breach of this Agreement by Customer, (ii) any combination of
the Application with other products, equipment, software, uses or data not
supplied, authorized or recommended by PredictSpring, (iii) any modification of
the Application by any person other than PredictSpring or its authorized agents
or contractors or (iv) any activity after PredictSpring has provided Customer
with a work around or modification that would have avoided such issue without
materially adversely affecting the functionality or availability of the
Application. If PredictSpring reasonably believes that all or any portion of the
Application, or the use thereof, is likely to become the subject of any
infringement claim, suit or proceeding, PredictSpring will procure, at
PredictSpring’s expense, for Customer the right to continue using the Services
in accordance with the terms hereof, replace or modify the allegedly infringing
Application to make it non-infringing, or, in foe event the preceding is
infeasible or not commercially practicable, PredictSpring may, in its sole
discretion, terminate this Agreement upon written notice to Customer and refund
to Customer any prepaid amounts for unused services related to the Application.

10.3 Customer agrees to indemnify, defend, and hold harmless PredictSpring
against any liabilities, damages and costs (including reasonable attorneys’
fees) payable to a third party arising in connection with any claim or action
that arises from Customer’s alleged violation of any applicable law, regulation
or Platform Guideline, or otherwise from Customer’s use of Services.

 



--------------------------------------------------------------------------------

10.4 Each party’s Indemnification obligations are conditioned on the party
seeking indemnity providing the other party with (i) prompt written notice of
any claim, (ii) sole control over defense and settlement of the claim, and
(ii) reasonable assistance with defense and settlement. The indemnifying party
shall not enter into any settlement or compromise of any claim without the
indemnified party’s prior written consent, which shall not be unreasonably
withheld, unless the settlement resolves such claim without liability or
impairment to the indemnified party or its rights.

11. General. For all purposes under this Agreement each party shall be and act
as an independent contractor and shall not bind nor attempt to bind the other to
any contract. PredictSpring will be solely responsible for its income taxes in
connection with this Agreement and Customer will be responsible for sales, use
and similar taxes, if any. PredictSpring will be responsible for performance of
its agents and subcontractors under this Agreement. This Agreement and any
dispute arising hereunder shall be governed by the laws of the State of
California, without regard to the conflicts of law provisions thereof. In any
action or proceeding to enforce rights under this Agreement, the prevailing
party will be entitled to recover reasonable costs and attorneys’ fees. Without
limiting anything herein, and except for payment obligations, neither party
shall have any liability for any failure or delay resulting from any condition
beyond the reasonable control of such party, including but not limited to
governmental action or acts of terrorism, earthquake or other acts of God, labor
conditions and power failures. Neither party shall have the right to assign this
Agreement, except that either party may assign its rights and obligations
without consent to a successor to substantially all its relevant assets or
business. No waiver, change, or modification to this Agreement will be effective
unless in writing signed by both parties. Any notices in connection with this
Agreement will be in writing and sent by, email, first class US mail, confirmed
facsimile or major overnight delivery courier service, all to the address
specified on the cover sheet of this Agreement or such other address as may be
properly specified by written notice hereunder. The parties agree that this
Agreement may be signed by manual or facsimile signatures and in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. In the event that any provision of this
Agreement shall be determined to be illegal or unenforceable, that provision
will be limited or eliminated so that this Agreement shall otherwise remain in
full force and effect and enforceable.


 



--------------------------------------------------------------------------------

EXHIBIT A

PredictSpring, Inc. Subscription Service Level Agreement

Subscription Service SLA. During the term of the Agreement the Platform will be
operational and available to Customer’s end users at least 99.9% of the time in
any calendar month (the “SLA”). If PredictSpring does not meet the SLA, and if
Customer meets its obligations under this SLA and the Agreement, Customer will
be eligible to receive the Service Credits described below. This Exhibit A
states Customer’s sole and exclusive remedy for any failure by PredictSpring to
meet the SLA.

Definitions. The following definitions shall apply to the SLA.

 

  •   “Downtime” means, for a mobile application, if there is more than a five
percent User Error Rate (as defined below). Downtime is measured based on server
side error rate.

 

  •   “Monthly Uptime Percentage” means total number of minutes in a calendar
month minus the number of minutes of Downtime suffered in a calendar month,
divided by the total number of minutes in a calendar month.

 

  •   “User Error Rate” means the number of instances of failure to make
requests from the Application to PredictSpring’s backend cloud services, divided
by the number of requests made in any given month, provided that the foregoing
shall not include failures related to cellular connection or any failure caused
by cellular networks, including timing out

 

  •   “Service Credit” means the following:

 

Monthly Uptime Percentage

   Monetary credit
equal to the value
of days of service
(calculated by
dividing the
monthly Fee by
30) applied to the
next month’s
Invoice  

<99.0% - > = 97.0%

     1   

< 97.0% - > = 95.0%

     3   

<95.0%

     5   

Customer Must Request Service Credit. In order to receive any of the Service
Credits described above, Customer must notify PredictSpring within thirty
(30) days from the time Customer becomes eligible to receive a Service Credit.
Failure to comply with this requirement will forfeit Customer’s right to receive
a Service Credit.

Maximum Subscription Service Credit. The aggregate maximum number of Service
Credits to be issued by PredictSpring to Customer for all Downtime that occurs
in a single calendar month shall not exceed fifteen (15) days of the
Subscription Service added to the end of the Initial Term or any subsequent
twelve (12) month time period thereafter for the Subscription Service (or the
value of fifteen (15) days of service in the form of a monetary credit if
Customer has then currently opted for the Monthly Billing Option). Service
Credits may not be exchanged for, or converted to, monetary amounts, except when
Customer has opted for the Monthly Billing Option.

SLA Exclusions. The SLA does not apply for any performance issues: (i) caused by
factors described in the “Force Majeure” section of the Agreement; or (ii) that
resulted from Customer’s equipment or Customer’s third party equipment, or both
(not within the primary control of PredictSpring).

 



--------------------------------------------------------------------------------

EXHIBIT B

PredictSpring, Inc. Subscriptions Services

 

Major features provided by PredictSpring Mobile platform. These features are
dependent on customer providing appropriate access to APIs and data.

 

  1. Instant Search: Consumers can search for products by just entering a single
character, as they enter more characters, search results change instantly in
mobile app

 

  2. Merchandized Layouts: Customize individual layouts with products,
promotions, videos and images

 

  3. UI Customizations: Customize Fonts, Button Colors, Price Text Color, Cell
Borders and Layouts Backgrounds

 

  4. Advanced Facet Settings: Define what attributes users can do faceted
searches and buckets for pricing

 

  5. Store Locator: Search for stores using GPS, ZipCode or City

 

  6. Push Notifications: Ability to send push notifications to any of the users
who have opted for notifications

 

  7. Automatic Product Feed: Automatically push product feed to PredictSpring on
daily basis

 

  8. Barcode Scanning: Allow users to scan barcode in-store and see the product
details on the mobile app

 

  9. Facebook Login and WishList: Login with Facebook account manage WishList of
items

 

  10. Menu Customization: Customize Hamburger menu and items you like to be
listed in the menu

 

  11. Google Analytics: Integration with GA to view usage and analytics

 

  12. BazaarVoice—Ratings and Reviews: Support for ratings and reviews in
product detail page

    Additional Support Services

 

  1. Standard (non severe) issues: For standard support requests, Customer can
email to the below address to file a support ticket:

support@predictspring.zendesk.com

The hours during which PredictSpring will respond to emailed support tickets
are:

Mon - Fri 9AM - 5PM Pacific time

PredictSpring’s response time goal is to respond within twenty four (24) hours
or receipt.

 

  2. Severe issues (app is crashing and there is downtime from PredictSpring’s
backend server): Customer can call PredictSpring’s support hotline at:

1-866-565-0251

(Ext#2, or Dial 0 for operator)

 



--------------------------------------------------------------------------------

PREDICTSPRING, INC.

ADDENDUM TO CUSTOMER AGREEMENT

 

Customer: CBI Distributing Corp    Contact: James Spencer

 

Address:

  

 

Phone:

  

 

E-Mail: james.Spencer@claires.com

 

Terms and Fees:

 

  

•  $60,000 for up to 200,000 app installs across Android and iPhone devices.

 

•  1 Year Term from Effective Date

 

•  Platform support for premium features: Instagram Shop-the-Look, Geofencing.

 

•  Payment of $60,000 shall be made within 30 days of signing this agreement.

This Addendum to Customer Agreement (“Addendum”) is made by and between
PredictSpring, Inc. (“PredictSpring”) and CBI Distributing Corp (“Customer”).

This Agreement and the Terms and Conditions are based on the Master Customer
Agreement signed between PredictSpring and Customer as parties on April 6th,
2015.

This Agreement shall be effective as of March 31st, 2016 (“Effective Date”).
There shall be no force or effect to any different terms of any related purchase
order or similar form even if signed by the parties after the date hereof.

 

CBI Distributing Corp

 

    PredictSpring, Inc. By:  

/s/ James Spencer

    By:   

/s/ Nitin Mangtani

Name:   James Spencer     Name:    Nitin Mangtani Title:   Director of
Development     Title:    CEO



--------------------------------------------------------------------------------

Exhibit C

Confirmatory Claire’s Trademark Assignment Agreement

[Attached]

 

17



--------------------------------------------------------------------------------

Confirmatory Claire’s Trademark Assignment Agreement

This Confirmatory Claire’s Trademark Assignment Agreement (the “Confirmatory
Assignment”) is made this 20 day of September, 2016, by CBI Distributing Corp.,
a corporation organized and existing under the laws of Delaware (“CBI”), in
favor of CLSIP Holdings LLC, a limited liability company organized and existing
under the laws of Delaware, and having a business address of 2400 West Central
Road, Hoffman Estates, IL 60192 (“Holdings”).

A. Pursuant to the Intellectual Property Assignment Agreement executed by the
parties on September 20, 2016 (the “Effective Date”). CBI sold, transferred,
conveyed, and assigned to Holdings an undivided 17.5% ownership interest in and
to the CLAIRE’S marks covered by the United States federal registrations listed
on Schedule A, and any existing variation of these marks used solely in the
United States and all common law rights to same (the “US Claire’s Marks”),
together with a corresponding, proportional and joint interest in the goodwill
of the businesses associated therewith; and

B. This Confirmatory Assignment is being executed to confirm and memorialize in
writing the earlier transfer of this undivided interest in the US Claire’s
Marks.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, CBI confirms having sold, transferred, conveyed, and
assigned to Holdings, as of the Effective Date, an undivided 17.5% ownership
interest in and to the US Claire’s Marks, including without limitation a
corresponding, proportional and joint interest in the goodwill associated with
the business symbolized by the US Claire’s Marks and all rights and claims
(whether known or unknown, contingent or accrued) against third parties
resulting from, arising out of, or otherwise with respect to any of the US
Claire’s Marks. CBI authorizes and requests that the Commissioner of Patents and
Trademarks of the United States record Holdings as a joint owner with CBI of the
United States federal registrations listed on Schedule A.

IN WITNESS WHEREOF, CBI has executed this Confirmatory Assignment effective as
of the Effective Date.

 

CBI Distributing Corp.

/s/ Stephen Sernett

Name:   Stephen Sernett Title:  

Vice President and

Associate General Counsel

Date:   September 20, 2016

 

18



--------------------------------------------------------------------------------

Schedule A2

 

Country

 

Trademark

 

Status

 

App. No.

 

App.

Date

 

Reg. No.

 

Reg.

Date

 

Class/Goods

United States of America   ...IT’S AT CLAIRE’S   Registered   77/883682  
01-Dec-2009   3817929   13-Jul-2010   35 Int. Retail store services featuring
jewelry, clothing, cosmetics, toiletries, hair goods and accessories, namely,
hand bags, shoes, hats, belts, wallets, eyeglass cases, key chains, jewelry
boxes, desk accessories, cell phone accessories, pet accessories United States
of America   CLAIRE’S   Registered   78/975449   04-Nov-2003   2908859  
07-Dec-2004   16 Int. Stationary, notebooks, address books, diaries, temporary
tattoos, photo albums. United States of America   CLAIRE’S   Registered  
78/975445   31-JuI-2002   2951866   17-May-2005   03 Int. Cosmetics, namely lip
gloss wands, lipstick, hair dyes, blush, antiperspirants, perfume balm, powder
having reflective qualities for topical application to the skin or hair for
cosmetic purposes, bath and body gels, bath and body lotions, nail polish, hair
lotions. United States of America   CLAIRE’S   Registered   74/517854  
28-Apr-1994   1925359   10-Oct-1995   14 Int. Jewelry, namely earrings,
necklaces, rings, bracelets, ornamental pins, and hair ornaments. United States
of America   CLAIRE’S   Registered   74/517853   28-Apr-1994   1890335  
18-Apr-1995   42 Int. Retail store services featuring ladies’ clothing
accessories and jewelry. United States of America   CLAIRE’S   Registered  
78/975454   31-Jul-2002   2925470   08-Feb-2005   25 Int. Clothing, namely
socks, hats, gloves, shirts. United States of America   CLAIRE’S   Registered  
78/975452   31-Jul-2002   2967212   12-Jul-2005   20 Int. Containers made
primarily of plastic for holding trinkets and coins. United States of America  
CLAIRE’S   Registered   74/518090   28-Apr-1994   1929317   24-Oct-1995   05
Int. Ear drops for application on pierced ears. United States of America  
CLAIRE’S   Registered   78/975382   01-Jul-2003   2974652   19-Jul-2005   35
Int. Issuing gift certificates which may be redeemed for goods. United States of
America   CLAIRE’S   Registered   78/589527   17-Mar-2005   3319826  
23-Oct-2007   03 Int. Personal care items, namely, razors, razor blades, shaving
creams and foams, depilatories, fragrance, toothpaste, tooth brushes, dental
floss, tooth whitener, mouthwash, breath fresheners, and make-up remover
cleansers. United States of America   CLAIRE’S   Registered   78/149317  
31-Jul-2002   3190839   02-Jan-2007   35 Int. retail store services dealing in
notions, cosmetics, jewelry, stationery products, hair goods, clothing
accessories and the like primarily for women and girls United States of America
  CLAIRE’S   Registered   78/975446   31-Jul-2002   2908857   07-Dec-2004   09
Int. Cell phone holders. United States of America   CLAIRE’S   Registered  
78/975448   31-Jul-2002   2996103   13-Sep-2005   14 Int. jewelry, belly chains,
bracelets, toe rings, body clips, ear cuffs, earring holders.

 

2  Pursuant to this Agreement, CBI sells, transfers, conveys and assigns to
Holdings an undivided 17.5% ownership interest in and to the US Claire’s Marks,
including the federal registrations set forth on this Exhibit A. Holdings
acknowledges that CBI has retained and shall continue to own an undivided 82.5%
ownership interest in and to the US Claire’s Marks, including the federal
registrations set forth on this Exhibit A.

 

19



--------------------------------------------------------------------------------

United States of America   CLAIRE’S   Registered   78/975453   04-Nov-2003  
2900024   02-Nov-2004   24 Int. Pillows, pillow cases. United States of America
  CLAIRE’S   Registered   78/269386   01-Jul-2003   2978984   26-Jul-2005   16
Int. stationery United States of America   CLAIRE’S   Registered   74/512656  
14-Apr-1994   1891172   25-Apr-1995   25 Int. Women’s stockings United States of
America   CLAIRE’S   Registered   78/975455   31-Jul-2002   2908861  
07-Dec-2004   26 Int. Hair accessories, namely, barrettes, hair bows, hair
ornaments, claw clips, head wraps. United States of America   CLAIRE’S & CIRCLE
A Design   Registered   76/064166   06-Jun-2000   2623039   24-Sep-2002   35
Int. Retail store services dealing in men and women’s jewelry, wallets, key
chains, sunglasses, removable tattoos, hats, notions, clothing, women’s
clothing, women’s clothing accessories, namely, handkerchiefs, scarves, jewelry,
hair bands, hair goods, cosmetics, and perfumes. United States of America  

CLAIRE’S

ACCESSORIES

  Registered   74/619578   10-Jan-1995   1956047   13-Feb-1996   42 Int. Retail
store services featuring ladies accessories. United States of America  

CLAIRE’S

ACCESSORIES

  Registered   74/586876   18-Oct-1994   1946557   09-Jan-1996   42 Int. Retail
store services featuring ladies clothing accessories and jewelry. United States
of America   CLAIRE’S ACCESSORIES & CIRCLE A Design   Registered   75/331385  
28-Jul-1997   2294937   30-Nov-1999   35 Int. Retail store services dealing with
men’s and women’s jewelry, wallets, key chains, sunglasses, removable tattoos,
hats, notions, clothing including women’s clothing, perfumes, hair goods and
handkerchiefs. United States of America   CLAIRE’S BOUTIQUES & Design  
Registered   73/653581   06-Apr-1987   1514045   22-Nov-1988   42 Int. Retail
store services for the sale of lady accessories. United States of America  
CLAIRE’S CLUB   Registered   78/975466   09-Oct-2002   2908866   07-Dec-2004  
18 Int. Bags, namely, backpacks, tote bags and wallets. United States of America
  CLAIRE’S CLUB   Registered   78/975462   09-Oct-2002   2908863   07-Dec-2004  
09 Int. Sunglasses; telephones. United States of America   CLAIRE’S CLUB  
Registered   78/975461   09-Oct-2002   2908862   07-Dec-2004   03 Int.
Cosmetics. United States of America   CLAIRE’S CLUB   Registered   78/172438  
09-Oct-2002   2908191   07-Dec-2004   26 Int. hair goods, namely, clips, hair
bows, ponytail twisters, hair bands, hair claws, snap clips, snap tops, salon
clips, bobby pins; artificial flower bridal bouquets United States of America  
CLAIRE’S CLUB   Registered   78/554003   26-Jan-2005   3343775   27-Nov-2007  
35 Int. Retail services featuring notions, cosmetics, jewelry, hair care
products, hair goods, clothing and accessories, toiletry products, jewelry,
stationery products, automobile accessories, removable tattoos, pillows, pillow
cases, cell phone holders, furniture accessories, inflatable furniture, incense,
incense holders, incense sticks and cones, candles, containers for trinkets and
coins, toys, bags, wallets, key chains, sunglasses, stockings, personal care
items United States of America   CLAIRE’S CLUB   Registered   78/975464  
09-Oct-2002   2908865   07-Dec-2004   14 Int. Tiaras, jewelry, earrings,
necklaces, bracelets, and bracelets, necklaces and earrings sold in combination.

 

20



--------------------------------------------------------------------------------

United States of America   CLAIRE’S CLUB   Registered   78/975469   09-Oct-2002
  2908868   07-Dec-2004   25 Int. Hair goods, namely, bridal veils, floral head
wreaths, headbands, head wraps, head scarves; apparel, namely, gloves, boas,
footwear; slippers; flip flops; dress up shoes; dresses, capes, baseball hats
and caps, visors, cowboy hats, socks belts. United States of America   CLAIRE’S
ETC.   Registered   75/057738   14-Feb-1996   2065959   27-May-1997   42 Int.
Retail store services dealing in men’s and women’s jewelry, wallets, key chains,
sunglasses, removable tatoos, hats, notions, clothing, women’s clothing and
accessories, perfumes, hair goods, and handkerchiefs. United States of America  
CLAIRE’S ETC.   Registered   75/079178   27-Mar-1996   2064149   20-May-1997  
42 Int. Retail store services dealing in men’s and women’s jewelry, wallets, key
chains, sunglasses, removable tattoos, hats, notions, clothing, women’s clothing
and accessories, perfumes, hair goods, and handkerchiefs. United States of
America   CLAIRE’S Logo   Registered   77/560510   02-Sep-2008   3602239  
07-Apr-2009   35 Int. Retail store services featuring clothing, accessories and
jewelry. United States of America  

CLAIRE’S

OUTLET

  Registered   85/872707   11-Mar-2013   4610591   23-Sep-2014   35 Int. Retail
store services featuring jewelry, notions, cosmetics, hair goods, clothing
accessories, stationery products and the like United States of America   SECRET
SANTA CIRCLE   Registered   85/173806   10-Nov-2010   4005371   02-Aug-2011   35
Int. Providing online retail store services featuring clothing and fashion
accessories via a website that has a specific feature that allows users to give
and receive purchases through anonymousgift exchanges United States of America  

SENSITIVE

SOLUTIONS

  Registered   74/646373   13-Mar-1995   1951435   23-Jan-1996   14 Int.
Jewelry. United States of America   ICING BY CLAIRE’S   Registered   78/618255  
04-Apr-2005   3050863   01-Jan-2006   35 Int. Retail store services dealing in
women’s clothing and accessories

 

21



--------------------------------------------------------------------------------

Exhibit D

Confirmatory Icing Trademark Assignment Agreement

[Attached]

 

22



--------------------------------------------------------------------------------

Confirmatory Icing Trademark Assignment Agreement

This Confirmatory Icing Trademark Assignment Agreement (the “Confirmatory
Assignment”) is made this 20 day of September, 2016, by CBI Distributing Corp.,
a corporation organized and existing under the laws of Delaware (“CBI”), in
favor of CLSIP Holdings LLC, a limited liability company organized and existing
under the laws of Delaware, and having a business address of 2400 West Central
Road, Hoffman Estates, IL 60192 (“Holdings”).

A. Pursuant to the Intellectual Property Assignment Agreement executed by the
parties on September 20, 2016 (the “Effective Date”), CBI sold, transferred,
conveyed, and assigned to Holdings all of its right, title, and interest in and
to the ICING marks covered by the United States federal registrations listed on
Schedule A, and any existing variation of these marks used solely in the United
States and all common law rights to same (the “US Icing Marks”), together with
the goodwill of the businesses associated therewith; and

B. This Confirmatory Assignment is being executed to confirm and memorialize in
writing the earlier transfer of the US Icing Marks.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, CBI confirms having sold, transferred, conveyed, and
assigned to Holdings, as of the Effective Date, all of CBI’s right, title, and
interest in and to the US Icing Marks, including without limitation all goodwill
associated with the business symbolized by the US Icing Marks, and all rights
and claims (whether known or unknown, contingent or accrued) against third
parties resulting from, arising out of, or otherwise with respect to any of the
US Icing Marks. CBI authorizes and requests that the Commissioner of Patents and
Trademarks of the United States record Holdings as the owner of the United
States federal registrations listed on Schedule A.

IN WITNESS WHEREOF, CBI has executed this Confirmatory Assignment effective as
of the Effective Date.

 

CBI Distributing Corp.

/s/ Stephen Sernett

Name:   Stephen Sernett Title:  

Vice President and

Associate General Counsel

Date:   September 20, 2016

 

23



--------------------------------------------------------------------------------

Schedule A

 

Country

 

Trademark

 

Status

 

App. No.

 

App.

Date

 

Reg. No.

 

Reg.

Date

 

Class/Goods

United States of America   ICING   Registered   77/473939   14-May-2008  
3743653   02-Feb-2010  

03 Int. Cosmetics, namely, nail polish, lip color, lip gloss, foundation, blush,
eyeliner, cosmetic pencils, eye shadow, mascara, face powders, bronzers;
fragrances, all sold exclusively in Icing by Claire’s stores

 

09 Int. Sunglasses; cellular phone cases.

 

14 Int. Jewelry, namely, earrings; necklaces; bracelets; rings; ornamental pins;
watches; charms; jewelry cases.

 

18 Int. for Clutch purses; cosmetic cases sold empty; handbags, key cases;
purses; shoulder bags; coin purses; leather key chains; imitation leather key
chains; wallets.

 

20 Int. Picture frames; non-metal and non-leather key-chains

 

25 Int. Clothing, namely socks, hats, gloves, shirts; footwear; head scarves

 

26 Int. Hair accessories, namely, barrettes, hair bows, hair ornaments, hair
ornaments in the nature of hair wraps, hair pins, hair clips

 

35 Int. Retail store services featuring jewelry, women’s clothing, purses,
accessories, footwear, cosmetics, picture frames

United States of America  

ICING

OUTLET

  Registered   85/872705   11-Mar-2013   4544654   03-Jun-2014   35 Int. Retail
store services featuring jewelry, notions, cosmetics, hair accessories, clothing
accessories, and stationery products. United States of America  

ICING

STYLIZED

  Registered   85/831738   24-Jan-2013   4610511   23-Sep-2014  

03 Int. Soap; bath lotions; cleaning preparations, excluding hair care
preparations; shoe cream; leather cleaning preparations; emery paper; pumice
stones for personal use; perfumery; cosmetics; cosmetics kits and make-up kits
comprised of lipstick, lip gloss, lip liner, eye shadow, makeup palettes,
eyeliner, blush, face powder and foundations; makeup; non-medicated toiletries;
perfumes; lipstick; lip gloss; nail polish; rouge; depilatories; shaving
preparations; make- up removal preparations; antiperspirants; incense; air
fragrancing preparations; powder having reflective qualities for topical
application to the skin or hair for cosmetic purposes; nail stickers

 

09 Int. Sunglasses; telephones; compact discs and optical discs featuring music
and music videos; cell phone straps; telephone covers not made of paper; cell
phone holders; DVDs featuring music and music videos.

 

14 Int. Jewelry, rings, necklaces, bracelets, earrings, tiaras, belly chains,
toe rings, body clips, ear cuffs, earring holders, ornamental pins; jewelry
brooches.

 

16 Int. Instructional books relating to hairstyling, personal accessories,
fashions and clothing fashions.

 

18 Int. Handbags; purses; wallets; backpacks; school bags; reusable shopping
bags; umbrellas; key cases; vanity cases, not fitted.

 

 

24



--------------------------------------------------------------------------------

Country

 

Trademark

 

Status

 

App. No.

 

App.

Date

 

Reg. No.

 

Reg.

Date

 

Class/Goods

             

21 Int. Hair brushes; combs; large tooth hair combs; mugs, not of precious
metal; drinking glasses; beverage glassware for daily use, including cups as
well as plates, pots and glass jars; sponges for household purposes;
candlesticks; cosmetic brushes; applicator sticks for applying make-up; wands
for applying lip gloss; china ornaments; baskets for domestic use, not of metal;
water bottles sold empty; pottery, namely, mugs and bowls; candle holders;
incense holders in the nature of incense burners.

 

25 Int. Clothing, namely, shirts, pants, coats, dresses and pajamas; bathing
suits; rainwear; gymnastic shoes; footwear, headwear; stockings; gloves;
scarves; belts; sashes.

 

26 Int. Hair ornaments, brooches for clothing, belt buckles, buttons, hair
curlers, other than hand implements, lace and embroidery, ribbons, barrettes,
hair bows, hair pins, claw clips, hair ornaments in the nature of hair wraps.

 

28 Int. Toy animals; board games; dolls; plush toys.

 

35 Int. Retail store services featuring jewelry, notions, cosmetics, hair
accessories, clothing accessories and stationery products.

United States of America   THE ICING   Registered   73/642264   20-Feb-1987  
1466727   24-Nov-1987   42 Int. Retail clothing and clothing accessory store
services. United States of America   THE ICING   Registered   77/329699  
14-Nov-2007   3461876   08-Jul-2008   35 Int. Retail store services featuring
clothing, accessories and jewelry. United States of America   THE ICING
ACCESSORIES & DESIGN   Registered   75/201596   21-Nov-1996   2234841  
23-Mar-1999   35 Int. Retail store services featuring jewelry, women’s clothing
and accessories.

 

25



--------------------------------------------------------------------------------

Exhibit E

Confirmatory Domain Name Assignment Agreement

[Attached]

 

26



--------------------------------------------------------------------------------

Confirmatory Domain Name Assignment Agreement

This Confirmatory Domain Name Assignment Agreement (the “Confirmatory
Assignment”) is made this 20 day of September, 2016, by CBI Distributing Corp.,
a corporation organized and existing under the laws of Delaware (“CBI”), in
favor of CLSIP Holdings LLC, a limited liability company organized and existing
under the laws of Delaware (“Holdings”).

A Pursuant to the Intellectual Property Assignment Agreement executed by the
parties on September 20, 2016 (the “Effective Date”), CBI sold, transferred,
conveyed, and assigned to Holdings all of its right, title, and interest in and
to the domain names listed on Schedule A (the “Domain Names”); and

B. This Confirmatory Assignment is being executed to confirm and memorialize in
writing the earlier transfer of the Domain Names.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, CBI confirms having sold, transferred, conveyed, and
assigned to Holdings, as of the Effective Date, all of CBI’s right, title, and
interest in and to the Domain Names, and all rights and claims (whether known or
unknown, contingent or accrued) against third parties resulting from, arising
out of, or otherwise with respect to any of the Domain Names. CBI authorizes and
requests that any applicable Internet domain name registry record Holdings as
the owner of the Domain Names listed on Schedule A.

IN WITNESS WHEREOF, CBI has executed this Confirmatory Assignment effective as
of the Effective Date.

 

CBI Distributing Corp.

/s/ Stephen Sernett

Name:   Stephen Sernett Title:  

Vice President and

Associate General Counsel

Date:   September 20, 2016

 

27



--------------------------------------------------------------------------------

Schedule A

 

blingyourbff.com    clairestores.biz claires.adult    clairestores.com
claires.biz    clairestores.info claires.blackfriday    clairestores.us
claires.boutique    icing.biz claires.career    icing.blackfriday
claires.careers    icing.boutique claires.com    icing.career claires.info   
icing.careers claires.jobs    icing.com claires.marketing    icing.fashion
claires.net    icing.info claires.org    icing.marketing claires.porn   
icing.social claires.social    icing.us claires.us    icing.xxx (blocked)
claires.xxx (blocked)    icingbyclaires.com clairesaccessories.biz   
icingice.com clairesaccessories.com    icings.biz clairesaccessories.info   
icings.info clairesaccessories.us    icings.us clairesboutique.biz   
itsatclaires.com clairesboutique.info    secretsantacircle.com
clairesboutique.us    theicing.biz clairesboutiques.biz    theicing.com
clairesboutiques.com    theicing.info clairesboutiques.info    theicing.net
clairesboutiques.us    theicing.org clairescareers.com    theicing.us
clairesclub.com   

clairescorp.com

clairescorporation.com

clairesglobalstyle.com

   clairesglobalstyles.com   

clairesinc.com

clairesint.com

clairesmail.com

   clairesmail.net   

clairesmail.org

clairespromstyle.com

clairesretail.com

clairessa.com

clairesstores.biz

clairesstores.info

clairesstores.us

  

 

28



--------------------------------------------------------------------------------

Exhibit B

 

Domain Names   

blingyourbff.com

   clairesstores.info

claires.adult

   clairesstores.us

claires.biz

   clairestores.biz

claires.blackfriday

   clairestores.com

claires.boutique

   clairestores.info

claires.career

   clairestores.us

claires.careers

   icing.biz

claires.com

   icing.blackfriday

claires.info

   icing.boutique

claires.jobs

   icing.career

claires.marketing

   icing.careers

claires.net

   icing.com

claires.org

   icing.fashion

claires.porn

   icing.info

claires. social

   icing.marketing

claires.us

   icing.social

claires.xxx (blocked)

   icing.us

clairesaccessories.biz

   icing.xxx (blocked)

clairesaccessories.com

   icingbyclaires.com

clairesaccessories.info

   icingice.com

clairesaccessories.us

   icings.biz

clairesboutique.biz

   icings.info

clairesboutique.info

   icings.us

clairesboutique.us

   itsatclaires.com

clairesboutiques.biz

   secretsantacircle.com

clairesboutiques.com

   theicing.biz

clairesboutiques.info

   theicing.com

clairesboutiques.us

   theicing.info

clairescareers.com

   theicing.net

clairesclub.com

   theicing.org

clairescorp.com

   theicing.us

clairescorporation.com

clairesglobalstyle.com

clairesglobalstyles.com

clairesinc.com

clairesint.com

  

clairesmail.com

  

clairesmail.net

clairesmail.org

clairespromstyle.com

clairesretail.com

clairessa.com

clairesstores.biz

  

 

8



--------------------------------------------------------------------------------

US Claire’s Marks1

 

Country

  

Trademark

  

Status

  

App. No.

  

App.

Date

  

Reg. No.

  

Reg.

Date

  

Class/Goods

United States of America    ...IT’S AT CLAIRE’S    Registered    77/883682   
01-Dec-2009    3817929    13-Jul- 2010    35 Int. Retail store services
featuring jewelry, clothing, cosmetics, toiletries, hair goods and accessories,
namely, hand bags, shoes, hats, belts, wallets, eyeglass cases, key chains,
jewelry boxes, desk accessories, cell phone accessories, pet accessories
United States of America    CLAIRE’S    Registered    78/975449    04-Nov-2003
   2908859    07-Dec-2004    16 Int. Stationary, notebooks, address books,
diaries, temporary tattoos, photo albums. United States of America    CLAIRE’S
   Registered    78/975445    31-Jul-2002    2951866    17-May-2005    03 Int.
Cosmetics, namely lip gloss wands, lipstick, hair dyes, blush, antiperspirants,
perfume balm, powder having reflective qualities for topical application to the
skin or hair for cosmetic purposes, bath and body gels, bath and body lotions,
nail polish, hair lotions. United States of America    CLAIRE’S    Registered   
74/517854    28-Apr-1994    1925359    10-Oct-1995    14 Int. Jewelry, namely
earrings, necklaces, rings, bracelets, ornamental pins, and hair ornaments.
United States of America    CLAIRE’S    Registered    74/517853    28-Apr-1994
   1890335    18-Apr-1995    42 Int. Retail store services featuring ladies’
clothing accessories and jewelry. United States of America    CLAIRE’S   
Registered    78/975454    31-Jul-2002    2925470    08-Feb-2005    25 Int.
Clothing, namely socks, hats, gloves, shirts. United States of America   
CLAIRE’S    Registered    78/975452    31-Jul-2002    2967212    12-Jul-2005   
20 Int. Containers made primarily of plastic for holding trinkets and coins.
United States of America    CLAIRE’S    Registered    74/518090    28-Apr-1994
   1929317    24-Oct-1995    05 Int. Ear drops for application on pierced ears.
United States of America    CLAIRE’S    Registered    78/975382    01-Jul-2003
   2974652    19-Jul-2005    35 Int. Issuing gift certificates which may be
redeemed for goods. United States of America    CLAIRE’S    Registered   
78/589527    17-Mar-2005    3319826    23-Oct-2007    03 Int. Personal care
items, namely, razors, razor blades, shaving creams and foams, depilatories,
fragrance, toothpaste, tooth brushes, dental floss, tooth whitener, mouthwash,
breath fresheners, and make-up remover cleansers. United States of America   
CLAIRE’S    Registered    78/149317    31-Jul-2002    3190839    02-Jan- 2007   
35 Int. retail store services dealing in notions, cosmetics, jewelry, stationery
products, hair goods, clothing accessories and the like primarily for women and
girls United States of America    CLAIRE’S    Registered    78/975446   
31-Jul-2002    2908857    07-Dec-2004    09 Int. Cell phone holders. United
States of America    CLAIRE’S    Registered    78/975448    31-Jul-2002   
2996103    13-Sep-2005    14 Int. jewelry, belly chains, bracelets, toe rings,
body clips, ear cuffs, earring holders.

 

1  Pursuant to this Agreement, Holdings sells, transfers, conveys and assigns to
CLSIP an undivided 17.5% ownership interest in and to the US Claire’s Marks that
Holdings acquired from CBI pursuant to the CBI Assignment, including the federal
registrations set forth on this Exhibit A. CLSIP acknowledges that CBI has
retained and shall continue to own an undivided 82.5% ownership interest in and
to the US Claire’s Marks, including the federal registrations set forth on this
Exhibit A.

 

9



--------------------------------------------------------------------------------

United States of America    CLAIRE’S    Registered    78/975453    04-Nov-2003
   2900024    02-Nov-2004    24 Int. Pillows, pillow cases. United States of
America    CLAIRE’S    Registered    78/269386    01-Jul-2003    2978984   
26-Jul- 2005    16 Int. stationery United States of America    CLAIRE’S   
Registered    74/512656    14-Apr-1994    1891172    25-Apr-1995    25 Int.
Women’s stockings United States of America    CLAIRE’S    Registered   
78/975455    31-Jul-2002    2908861    07-Dec-2004    26 Int. Hair accessories,
namely, barrettes, hair bows, hair ornaments, claw clips, head wraps. United
States of America    CLAIRE’S & CIRCLE A Design    Registered    76/064166   
06-Jun-2000    2623039    24-Sep-2002    35 Int. Retail store services dealing
in men and women’s jewelry, wallets, key chains, sunglasses, removable tattoos,
hats, notions, clothing, women’s clothing, women’s clothing accessories, namely,
handkerchiefs, scarves, jewelry, hair bands, hair goods, cosmetics, and
perfumes. United States of America   

CLAIRE’S

ACCESSORIES

   Registered    74/619578    10-Jan-1995    1956047    13-Feb-1996    42 Int.
Retail store services featuring ladies accessories. United States of America   

CLAIRE’S

ACCESSORIES

   Registered    74/586876    18-Oct-1994    1946557    09-Jan-1996    42 Int.
Retail store services featuring ladies clothing accessories and jewelry. United
States of America    CLAIRE’S ACCESSORIES & CIRCLE A Design    Registered   
75/331385    28-Jul-1997    2294937    30-Nov-1999    35 Int. Retail store
services dealing with men’s and women’s jewelry, wallets, key chains,
sunglasses, removable tattoos, hats, notions, clothing including women’s
clothing, perfumes, hair goods and handkerchiefs. United States of America   
CLAIRE’S BOUTIQUES & Design    Registered    73/653581    06-Apr-1987    1514045
   22-Nov-1988    42 Int. Retail store services for the sale of lady
accessories. United States of America    CLAIRE’S CLUB    Registered   
78/975466    09-Oct-2002    2908866    07-Dec-2004    18 Int. Bags, namely,
backpacks, tote bags and wallets. United States of America   

CLAIRE’S

CLUB

   Registered    78/975462    09-Oct-2002    2908863    07-Dec-2004    09 Int.
Sunglasses; telephones. United States of America   

CLAIRE’S

CLUB

   Registered    78/975461    09-Oct-2002    2908862    07-Dec-2004    03 Int.
Cosmetics. United States of America   

CLAIRE’S

CLUB

   Registered    78/172438    09-Oct-2002    2908191    07-Dec-2004    26 Int.
hair goods, namely, clips, hair bows, ponytail twisters, hair bands, hair claws,
snap clips, snap tops, salon clips, bobby pins; artificial flower bridal
bouquets United States of America   

CLAIRE’S

CLUB

   Registered    78/554003    26-Jan-2005    3343775    27-Nov-2007    35 Int.
Retail services featuring notions, cosmetics, jewelry, hair care products, hair
goods, clothing and accessories, toiletry products, jewelry, stationery
products, automobile accessories, removable tattoos, pillows, pillow cases, cell
phone holders, furniture accessories, inflatable furniture, incense, incense
holders, incense sticks and cones, candles, containers for trinkets and coins,
toys, bags, wallets, key chains, sunglasses, stockings, personal care items
United States of America   

CLAIRE’S

CLUB

   Registered    78/975464    09-Oct-2002    2908865    07-Dec-2004    14 Int.
Tiaras, jewelry, earrings, necklaces, bracelets, and bracelets, necklaces and
earrings sold in combination.

 

10



--------------------------------------------------------------------------------

United States of America    CLAIRE’S CLUB    Registered    78/975469   
09-Oct-2002    2908868    07-Dec-2004    25 Int. Hair goods, namely, bridal
veils, floral head wreaths, headbands, head wraps, head scarves; apparel,
namely, gloves, boas, footwear; slippers; flip flops; dress up shoes; dresses,
capes, baseball hats and caps, visors, cowboy hats, socks belts. United States
of America    CLAIRE’S ETC.    Registered    75/057738    14-Feb-1996    2065959
   27-May-1997    42 Int. Retail store services dealing in men’s and women’s
jewelry, wallets, key chains, sunglasses, removable tatoos, hats, notions,
clothing, women’s clothing and accessories, perfumes, hair goods, and
handkerchiefs. United States of America    CLAIRE’S ETC.    Registered   
75/079178    27-Mar-1996    2064149    20-May-1997    42 Int. Retail store
services dealing in men’s and women’s jewelry, wallets, key chains, sunglasses,
removable tattoos, hats, notions, clothing, women’s clothing and accessories,
perfumes, hair goods, and handkerchiefs. United States of America    CLAIRE’S
Logo    Registered    77/560510    02-Sep-2008    3602239    07-Apr-2009    35
Int. Retail store services featuring clothing, accessories and jewelry. United
States of America   

CLAIRE’S

OUTLET

   Registered    85/872707    11-Mar-2013    4610591    23-Sep-2014    35 Int.
Retail store services featuring jewelry, notions, cosmetics, hair goods,
clothing accessories, stationery products and the like United States of America
   SECRET SANTA CIRCLE    Registered    85/173806    10-Nov-2010    4005371   
02-Aug-2011    35 Int. Providing online retail store services featuring clothing
and fashion accessories via a website that has a specific feature that allows
users to give and receive purchases through anonymousgift exchanges United
States of America   

SENSITIVE

SOLUTIONS

   Registered    74/646373    13-Mar-1995    1951435    23-Jan- 1996    14 Int.
Jewelry. United States of America    ICING BY CLAIRE’S    Registered   
78/618255    04-Apr-2005    3050863    01-Jan-2006    35 Int. Retail store
services dealing in women’s clothing and accessories

 

11



--------------------------------------------------------------------------------

US Icing Marks

 

Country

  

Trademark

  

Status

  

App No.

  

App.

Date

  

Reg. No.

  

Reg.

Date

  

Class/Goods

United States of America    ICING    Registered    77/473939    14-May-2008   
3743653    02-Feb-2010   

03 Int. Cosmetics, namely, nail polish, lip color, lip gloss, foundation, blush,
eyeliner, cosmetic pencils, eye shadow, mascara, face powders, bronzers;
fragrances, all sold exclusively in Icing by Claire’s stores

 

09 Int. Sunglasses; cellular phone cases.

 

14 Int. Jewelry, namely, earrings; necklaces; bracelets; rings; ornamental pins;
watches; charms; jewelry cases.

 

18 Int. for Clutch purses; cosmetic cases sold empty; handbags, key cases;
purses; shoulder bags; coin purses; leather key chains; imitation leather key
chains; wallets.

 

20 Int. Picture frames; non-metal and non-leather key-chains

 

25 Int. Clothing, namely socks, hats, gloves, shirts; footwear; head scarves

 

26 Int. Hair accessories, namely, barrettes, hair bows, hair ornaments, hair
ornaments in the nature of hair wraps, hair pins, hair clips

 

35 Int. Retail store services featuring jewelry, women’s clothing, purses,
accessories, footwear, cosmetics, picture frames

United States of America   

ICING

OUTLET

   Registered    85/872705    11-Mar-2013    4544654    03-Jun-2014    35 Int.
Retail store services featuring jewelry, notions, cosmetics, hair accessories,
clothing accessories, and stationery products. United States of America   

ICING

STYLIZED

   Registered    85/831738    24-Jan-2013    4610511    23-Sep-2014   

03 Int. Soap; bath lotions; cleaning preparations, excluding hair care
preparations; shoe cream; leather cleaning preparations; emery paper; pumice
stones for personal use; perfumery; cosmetics; cosmetics kits and make-up kits
comprised of lipstick, lip gloss, lip liner, eye shadow, makeup palettes,
eyeliner, blush, face powder and foundations; makeup; non-medicated toiletries;
perfumes; lipstick; lip gloss; nail polish; rouge; depilatories; shaving
preparations; make- up removal preparations; antiperspirants; incense; air
fragrancing preparations; powder having reflective qualities for topical
application to the skin or hair for cosmetic purposes; nail stickers

 

09 Int. Sunglasses; telephones; compact discs and optical discs featuring music
and music videos; cell phone straps; telephone covers not made of paper; cell
phone holders; DVDs featuring music and music videos.

 

14 Int. Jewelry, rings, necklaces, bracelets, earrings, tiaras, belly chains,
toe rings, body clips, ear cuffs, earring holders, ornamental pins; jewelry
brooches.

 

16 Int. Instructional books relating to hairstyling, personal accessories,
fashions and clothing fashions.

 

18 Int. Handbags; purses; wallets; backpacks; school bags; reusable shopping
bags; umbrellas; key cases; vanity cases, not fitted.

 

12



--------------------------------------------------------------------------------

Country

  

Trademark

  

Status

  

App. No.

  

App.

Date

  

Reg. No.

  

Reg.

Date

  

Class/Goods

                    

21 Int. Hair brushes; combs; large tooth hair combs; mugs, not of precious
metal; drinking glasses; beverage glassware for daily use, including cups as
well as plates, pots and glass jars; sponges for household purposes;
candlesticks; cosmetic brushes; applicator sticks for applying make-up; wands
for applying lip gloss; china ornaments; baskets for domestic use, not of metal;
water bottles sold empty; pottery, namely, mugs and bowls; candle holders;
incense holders in the nature of incense burners.

 

25 Int. Clothing, namely, shirts, pants, coats, dresses and pajamas; bathing
suits; rainwear; gymnastic shoes; footwear, headwear; stockings; gloves;
scarves; belts; sashes.

 

26 Int. Hair ornaments, brooches for clothing, belt buckles, buttons, hair
curlers, other than hand implements, lace and embroidery, ribbons, barrettes,
hair bows, hair pins, claw clips, hair ornaments in the nature of hair wraps.

 

28 Int. Toy animals; board games; dolls; plush toys.

 

35 Int. Retail store services featuring jewelry, notions, cosmetics, hair
accessories, clothing accessories and stationery products.

United States of America    THE ICING    Registered    73/642264    20-Feb-1987
   1466727    24-Nov-1987    42 Int. Retail clothing and clothing accessory
store services. United States of America    THE ICING    Registered    77/329699
   14-Nov-2007    3461876    08-Jul-2008    35 Int. Retail store services
featuring clothing, accessories and jewelry. United States of America    THE
ICING ACCESSORIES & Design    Registered    75/201596    21-Nov-1996    2234841
   23-Mar-1999    35 Int. Retail store services featuring jewelry, women’s
clothing and accessories.

 

13



--------------------------------------------------------------------------------

Exhibit C

Mobile Application Agreement

[Attached]

 

14



--------------------------------------------------------------------------------

PREDICTSPRING, INC.

CUSTOMER AGREEMENT

 

Customer: CBI Distributing Corp.    Customer: CBI Distributing Corp.   
PredictSpring Inc   

Contact: Brian Thompson

Address: 2400 W. Central Rd,

              Hoffman Estates, IL 60192

   Contact: Nitin Mangtani


Address: 447 Rinconada Court

                Los Altos, CA 94022

   Phone: 847.765.1470    Phone: 650-917-9052    Fax: 847-765-7221    Fax:   
E-Mail: brian.thompson@claires.com    E-Mail; nitm@predictspring.com

Fees:

 

  •   For up to 100,000 app installs across Android and iPhone smart phones, if
Customer opts to pay on a monthly basis the fee is $5,000 per month (the
“Monthly Payment Option”), and if Customer opts to pay as a one-time upfront
payment the total annual fee will be reduced to $50,000 (the “One Time Payment
Option”).

 

  •   For the Monthly Payment Option, payment is $5000 per month, invoiced for
each month on the 7th day of that month.

 

  •   For the One Time Payment Option, payment is $50,000 invoiced upon Ml
execution of this Agreement

 

  •   Customer’s Selected Option (Customer to check one of the following):

¨ Monthly Payment Option

x One Time Payment Option

 

  •   After the Initial Term (as defined below) Customer’s selected
billing/payment option shall always default to the Monthly Payment Option unless
or until Customer provides written notice selecting the One Time Payment Option,
and at that point the payment of $50,000 will be invoiced for the twelve (12)
months beginning on the first day of the calendar month immediately following
PredictSpring’s receipt of Customer’s notice.

Term:

 

  •   One (1) year from the Effective Date (“Initial Term”), with cancellation
any time after the Initial Term by either party with at least thirty (30) days
prior written notice to the other party.

This Customer Agreement (“Agreement”) is entered into by and between
PredictSpring, Inc. (“PredictSpring”) and the Customer listed above
(“Customer”). This Agreement and the Terms and Conditions attached hereto set
forth the entire understanding of the parties with respect to the subject matter
described herein and constitutes the entire agreement between the parties, which
shall be effective as of 4/6, 2015 (“Effective Date”). There shall be no force
or effect to any different terms of any related purchase order or similar form
even if signed by the parties after the date hereof.

 

CBI Distributing Corp.       PredictSpring, Inc. By:  

/s/ Brin Thompson

      By:  

/s/ Nitin Mangtani

Name:   Brin Thompson       Name:   Nitin Mangtani Title:   Group Director
Digital       Title:   CEO



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Services.

1.1 Subject to the terms and conditions of this Agreement, PredictSpring will
provide Customer with access to its mobile commerce platform that provides
(1) mobile application development and publishing services (the “Development
Services”) for Customer to build native iOS and Android applications
(“Applications”) and (2) hosting and support services for Application deployment
described in Exhibit B (the “Subscription Services”) (the Development Services
together with the Platform (defined below) and Subscription Services, the
“Service(s)”). PredictSpring’s mobile commerce platform described in this
section shall be referred to as the “Platform.”

1.2 Customer will cooperate with PredictSpring in connection with the
performance of this Agreement by making available such personnel and information
as may be reasonably required by PredictSpring in providing the Services. Each
party understands that the other party’s performance is dependent in part on its
actions. Accordingly, each party will timely provide the other party with
necessary items and assistance in connection with performance required under
this Agreement. PredictSpring shall determine the time, place, methods, details
and means of performing the Services, provided no such decision will relieve
PredictSpring in any way of its obligation to perform Services in accordance
with this Agreement. Customer will also cooperate with PredictSpring in
establishing a password or other procedures for verifying that only designated
employees of Customer have access to any administrative functions of the
Services. Customer will be responsible for maintaining the security of
Customer’s account with PredictSpring, passwords (including administrative and
user passwords) and files, and for all uses of Customer’s account, in accordance
with Customer’s standard practices in use for its own security related
responsibilities outside of this Agreement. Customer shall not share with any
third party any such account or password without the prior written consent of
PredictSpring.

Service Level Agreement. PredictSpring will use commercially reasonable efforts
to make the Subscription Services available in accordance with the Service Level
Agreement attached hereto as Exhibit A. Customer’s remedies for failure to meet
the SLA are set forth in Exhibit A.

2. Customer Obligations.

2.1 Customer hereby authorizes and grants PredictSpring a right and license to,
according to Customer’s specific instructions, (i) submit its Application on
Customer’s behalf to the applicable third party platform (“3rd Party Platform”),
(ii) upgrade or update its Platform resource files, to the extent such upgrade
or update is applicable and/or required or as otherwise permitted by this
Agreement (such upgrades or updates to be referred to as the “Upgrades”), and
(iii) remove an Application from the 3rd Party Platform. Customer acknowledges
and agrees that PredictSpring cannot guarantee the acceptance of an Application
by any 3rd Party Platform. Customer is responsible for complying with all
applicable terms of use, standards or guidelines of all applicable 3rd Party
Platforms (“Platform Guidelines”). Notwithstanding anything otherwise written,
all Upgrades will be provided at no additional charge to Customer.

2.2 Customer may not knowingly provide to any person or export or re-export or
allow the export or re-export of the Services or anything related thereto or any
direct product thereof in violation of any applicable laws or regulations.
Customer’s use of the Services and all Customer Content (as defined below) will
comply with all

applicable laws and regulations. PredictSpring will have no responsibility and
will not be liable for Customer or its end users’ use of the Services in
violation of the foregoing. Customer is and will be at all times responsible for
all distribution channels and other methods of offering Applications to end
users. PredictSpring will not publish any Application which violates any
applicable law or Platform Guideline.

3. Confidentiality: Restrictions. Each party (the “Receiving Party”) understands
that the other party (the “Disclosing Party”) has disclosed or may disclose
business, technical or financial information relating to the Disclosing Party’s
business (hereinafter referred to as “Proprietary Information” of the Disclosing
Party). The Receiving Party agrees: (i) to take reasonable precautions to
protect such Proprietary Information, and (ii) not to use (except as expressly
permitted herein) or divulge to any third person any such Proprietary
Information. The Disclosing Party agrees that the foregoing shall not apply with
respect to any information after two (2) years (except that in the case of trade
secrets, the confidentiality obligations will continue until such information is
no longer considered a trade secret) following the disclosure thereof or any
information that the Receiving Party can document (a) is or becomes generally
available to the public, or (b) was in its possession or known by it prior to
receipt from the Disclosing Party, or (c) was rightfully disclosed to it without
restriction by a third party, or (d) was independently developed without use of
any Proprietary Information of the Disclosing Party or (e) is required by law.
Further, except as expressly authorized by PredictSpring, Customer will not, and
will not permit any third party to reverse engineer or otherwise attempt to
discover the source code or underlying structure or algorithms of the Services,
including the Applications (except to the extent such restrictions are contrary
to applicable law), modify or create derivative works based on the Services, or
otherwise use the Services outside of the scope permitted under this Agreement.

4. Intellectual Property Rights.

4.1 PredictSpring owns and will retain all right, title and interest in and to
the Services, including PredictSpring’s Platform, mobile workbench, and
Applications. No rights are granted to the Customer hereunder other than as
expressly set forth herein. As between the parties, Customer Content (as defined
below) will be owned by Customer. Customer will be solely responsible for the
accuracy, quality, integrity and legality of Customer Content. Customer hereby
grants to PredictSpring a limited, non-exclusive, worldwide license to use,
reproduce, create derivative works of distribute, publicly perform and display
Customer Content solely to provide the Services to Customer. “Customer Content”
means any information, data, graphics, content and other materials provided or
made available to PredictSpring by Customer or Customer’s end users in the
course of receiving or using Services.

4.2 PredictSpring shall have the right to collect and analyze data and other
information relating to the use and performance of various aspects of the
Services and related systems and technologies and PredictSpring will be free to
(i) use such information and data (during and after the term hereof) to improve
and enhance the Services and for other development, diagnostic and corrective
purposes in connection with the Services and other PredictSpring offerings, and
(ii) use and disclose such data in aggregate or other anonymous and
de-identified form for marketing purposes and otherwise in connection with its
business. Further, if you provide PredictSpring any feedback, ideas, concepts or
suggestions about PredictSpring’s Services, business, technology or Confidential

 



--------------------------------------------------------------------------------

Information (“Feedback”), you grant PredictSpring, without charge, the fully
paid-up, irrevocable right and license to use, share, commercialize and
otherwise fully exercise and exploit your Feedback and all related rights (and
to allow others to do so) in any way and for any purpose. These rights survive
termination of this Agreement in perpetuity.

5. Payment of Fees. Customer will pay PredictSpring the Fees set forth in this
Agreement. Payment will be due within thirty (30) days of Customer’s receipt of
a valid invoice. Unpaid Fees are subject to a finance charge of one percent
(1.0%) per month, or the maximum permitted by law, whichever is lower, if such
unpaid Fees remain open at least fifteen (15) days after PredictSpring’s express
written notice to Customer regarding such unpaid fees. Further, if Customer has
not paid any unpaid Fees within fifteen (15) days of PredictSpring’s express
written notice, PredictSpring may restrict or suspend Customer’s access to the
Services until the time Customer’s payment for unpaid Fees is received. Customer
is solely responsible for collecting and paying any fees associated with
transactions between Customer’s end users and Customer.

6. Termination. Either party may terminate this Agreement upon written notice to
the other party if the other party materially breaches this Agreement and does
not cure such breach within thirty (30) days after receiving written notice of
such breach. Either party may terminate this Agreement, upon written notice,
(i) upon the institution by or against the other party of insolvency,
receivership or bankruptcy proceedings, (ii) upon the other party’s making an
assignment for the benefit of creditors, or (iii) upon the other party’s
dissolution or ceasing to do business. Termination or expiration of this
Agreement shall not affect any rights or obligations of the parties, including
the payment of amounts due, which have accrued up to the date of such
termination or expiration. All fees are no-refundable except as expressly stated
herein. Upon termination or expiration of this Agreement, the provisions of
Sections 4, 4, 6, 8, 9, and 10 shall survive and shall continue in full force
and effect in accordance with their terms. Notwithstanding any other provision
of this Agreement, if Monthly Uptime Percentage (as defined in Exhibit A) for
any month of this Agreement is lower than 95% percent (95%), that qualifies as a
material breach hereunder, and if such breach leads to Customer’s termination of
this Agreement in accordance with this Section 6, PredictSpring will refund any
amount paid by Customer covering any time after such termination date.

7. Warranties: Disclaimer.

7.1 Each party represents and warrants that: (a) any and all activities it
undertakes in connection with this Agreement shall be performed in compliance
with all applicable laws and regulations, including, without limitation, data
privacy laws and regulations; and (b) their materials provided or included as
part of the Services does not infringe any third party intellectual property
right.

7.2 PREDICTSPRING MAKES NO EXPRESS OR IMPLIED WARRANTIES OF ANY KIND INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF TITLE OR IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES. EXCEPT AS
OTHERWISE STATED IN THIS AGREEMENT PREDICTSPRING DOES NOT WARRANT THAT THE
SERVICES WILL MEET CUSTOMER’S REQUIREMENTS OR THAT PERFORMANCE OF THE SERVICES
WILL BE UNINTERRUPTED OR ERROR-FREE INCLUDING ANY ERRORS OR OMISSIONS IN THE
SEARCH RESULTS OBTAINED THROUGH USE OF THE SERVICES.

8. Limitation of Liability. EXCEPT FOR BREACH OF SECTIONS 3 (CONFIDENTIALITY) OR
4.1 (INTELLECTUAL PROPERTY RIGHTS), IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
(A) ANY INDIRECT, PUNITIVE, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING
OUT OF THIS AGREEMENT OR THE DELAY OR INABILITY TO USE THE SERVICES (INCLUDING
LOST PROFITS) OR (B) ANY OTHER DAMAGES IN EXCESS OF TEN THOUSAND DOLLARS
($10,000), IN EACH CASE WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, AND EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
DAMAGES. THE FOREGOING LIMITATIONS WILL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY AND TO THE MAXIMUM EXTENT PERMITTED
UNDER APPLICABLE LAW, BUT IN NO WAY WILL APPLY TO ANY INJURY OR DEATH TO ANY
PERSON OR DAMAGE TO ANY PROPERTY CAUSED BY GROSS NEGLIGENCE OR WILFUL
MISCONDUCT.

9. Publicity. PredictSpring may use Customer’s name and logo on PredictSpring’s
website and marketing materials to identify Customer as a customer of
PredictSpring. PredictSpring may issue a press release regarding this Agreement
and the relationship between the parties, subject to Customer’s prior approval
(not to be unreasonably withheld).

10. Indemnification.

10.1 PredictSpring agrees to indemnify, defend, and hold harmless Customer
against any liabilities, damages and costs (including reasonable attorneys’
fees) payable to a third party arising out of a third party claim alleging that
the Application as provided by PredictSpring (excluding any Customer Content)
infringe any third party intellectual property right.

10.2 Notwithstanding the foregoing, PredictSpring will have no obligation under
this section or otherwise with respect to any infringement claim to the extent
based upon (i) any unauthorized use, reproduction, or distribution of the
Application or any breach of this Agreement by Customer, (ii) any combination of
the Application with other products, equipment, software, uses or data not
supplied, authorized or recommended by PredictSpring, (iii) any modification of
the Application by any person other than PredictSpring or its authorized agents
or contractors or (iv) any activity after PredictSpring has provided Customer
with a work around or modification that would have avoided such issue without
materially adversely affecting the functionality or availability of the
Application. If PredictSpring reasonably believes that all or any portion of the
Application, or the use thereof, is likely to become the subject of any
infringement claim, suit or proceeding, PredictSpring will procure, at
PredictSpring’s expense, for Customer the right to continue using the Services
in accordance with the terms hereof, replace or modify the allegedly infringing
Application to make it non-infringing, or, in the event the preceding is
infeasible or not commercially practicable, PredictSpring may, in its sole
discretion, terminate this Agreement upon written notice to Customer and refund
to Customer any prepaid amounts for unused services related to the Application.

10.3 Customer agrees to indemnify, defend, and hold harmless PredictSpring
against any liabilities, damages and costs (including reasonable attorneys’
fees) payable to a third party arising in connection with any claim or action
that arises from Customer’s alleged violation of any applicable law, regulation
or Platform Guideline, or otherwise from Customer’s use of Services.

 



--------------------------------------------------------------------------------

10.4 Each party’s indemnification obligations are conditioned on the party
seeking indemnity providing the other party with (i) prompt written notice of
any claim, (ii) sole control over defense and settlement of the claim, and
(ii) reasonable assistance with defense and settlement. The indemnifying party
shall not enter into any settlement or compromise of any claim without the
indemnified party’s prior written consent, which shall not be unreasonably
withheld, unless the settlement resolves such claim without liability or
impairment to the indemnified party or its rights.

11. General. For all purposes under this Agreement each party shall be and act
as an independent contractor and shall not bind nor attempt to bind the other to
any contract. PredictSpring will be solely responsible for its income taxes in
connection with this Agreement and Customer will be responsible for sales, use
and similar taxes, if any. PredictSpring will be responsible for performance of
its agents and subcontractors under this Agreement. This Agreement and any
dispute arising hereunder shall be governed by the laws of the State of
California, without regard to the conflicts of law provisions thereof. In any
action or proceeding to enforce rights under this Agreement, the prevailing
party will be entitled to recover reasonable costs and attorneys’ fees. Without
limiting anything herein, and except for payment obligations, neither party
shall have any liability for any failure or delay resulting from any condition
beyond the reasonable control of such party, including but not limited to
governmental action or acts of terrorism, earthquake or other acts of God, labor
conditions and power failures. Neither party shall have the right to assign this
Agreement, except that either party may assign its rights and obligations
without consent to a successor to substantially all its relevant assets or
business. No waiver, change, or modification to this Agreement will be effective
unless in writing signed by both parties. Any notices in connection with this
Agreement will be in writing and sent by, email, first class US mail, confirmed
facsimile or major overnight delivery courier service, all to the address
specified on the cover sheet of this Agreement or such other address as may be
properly specified by written notice hereunder. The parties agree that this
Agreement may be signed by manual or facsimile signatures and in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. In the event that any provision of this
Agreement shall be determined to be illegal or unenforceable, that provision
will be limited or eliminated so that this Agreement shall otherwise remain in
full force and effect and enforceable.


 



--------------------------------------------------------------------------------

EXHIBIT A

PredictSpring, Inc. Subscription Service Level Agreement

Subscription Service SLA. During the term of the Agreement the Platform will be
operational and available to Customer’s end users at least 99.9% of the time in
any calendar month (the “SLA”). If PredictSpring does not meet the SLA, and if
Customer meets its obligations under this SLA and the Agreement, Customer will
be eligible to receive the Service Credits described below. This Exhibit A
states Customer’s sole and exclusive remedy for any failure by PredictSpring to
meet the SLA.

Definitions. The following definitions shall apply to the SLA.

 

  •   “Downtime” means, for a mobile application, if there is more than a five
percent User Error Rate (as defined below). Downtime is measured based on server
side error rate.

 

  •   “Monthly Uptime Percentage” means total number of minutes in a calendar
month minus the number of minutes of Downtime suffered in a calendar month,
divided by the total number of minutes in a calendar month.

 

  •   “User Error Rate” means the number of instances of failure to make
requests from the Application to PredictSpring’s backend cloud services, divided
by the number of requests made in any given month, provided that the foregoing
shall not include failures related to cellular connection or any failure caused
by cellular networks, including timing out.

 

  •   “Service Credit” means the following:

Monthly Uptime

Percentage

   Monetary credit
equal to the value
of days of service
(calculated by
dividing the
monthly Fee by
30) applied to the
next month’s
invoice  

<99.0% - > = 97.0%

     1   

<97.0% - > = 95.0%

     3   

<95.0%

     5   

Customer Must Request Service Credit. In order to receive any of the Service
Credits described above, Customer must notify PredictSpring within thirty
(30) days from the time Customer becomes eligible to receive a Service Credit.
Failure to comply with this requirement will forfeit Customer’s right to receive
a Service Credit.

Maximum Subscription Service Credit. The aggregate maximum number of Service
Credits to be issued by PredictSpring to Customer for all Downtime that occurs
in a single calendar month shall not exceed fifteen (15) days of the
Subscription Service added to the end of the Initial Term or any subsequent
twelve (12) month time period thereafter for the Subscription Service (or the
value of fifteen (15) days of service in the form of a monetary credit if
Customer has then cunently opted for the Monthly Billing Option). Service
Credits may not be exchanged for, or converted to, monetary amounts, except when
Customer has opted for the Monthly Billing Option.

SLA Exclusions. The SLA does not apply for any performance issues: (i) caused by
factors described in the “Force Majeure” section of the Agreement; or (ii) that
resulted from Customer’s equipment or Customer’s third party equipment, or both
(not within the primary control of PredictSpring).

 



--------------------------------------------------------------------------------

EXHIBIT B

PredictSpring, Inc. Subscriptions Services

Major features provided by PredictSpring Mobile platform. These features are
dependent on customer providing appropriate access to APIs and data.

 

  1. Instant Search: Consumers can search for products by just entering a single
character, as they enter more characters, search results change instantly in
mobile app

 

  2. Merchandized Layouts: Customize individual layouts with products,
promotions, videos and images

 

  3. UI Customization: Customize Fonts, Button Colors, Price Text Color, Cell
Borders and Layouts Backgrounds

 

  4. Advanced Facet Settings: Define what attributes users can do faceted
searches and buckets for pricing

 

  5. Store Locator: Search for stores using GPS, ZipCode or City

 

  6. Push Notifications: Ability to send push notifications to any of the users
who have opted for notifications

 

  7. Automatic Product Feed: Automatically push product feed to PredictSpring on
daily basis

 

  8. Barcode Scanning: Allow users to scan barcode in-store and see the product
details on the mobile app

 

  9. Facebook Login and WishList: Login with Facebook account manage WishList of
items

 

  10. Menu Customization: Customize Hamburger menu and items you like to be
listed in the menu

 

  11. Google Analytics: Integration with GA to view usage and analytics

 

  12. BazaarVoice - Ratings and Reviews: Support for ratings and reviews in
product detail page

Additional Support Services

 

  1. Standard (non severe) issues: For standard support requests, Customer can
email to the below address to file a support ticket:

support@predictspring.zendesk.com

The hours during which PredictSpring will respond to emailed support tickets
are:

Mon - Fri 9AM - 5PM Pacific time

PredictSpring’s response time goal is to respond within twenty four (24) hours
or receipt.

 

  2. Severe issues (app is crashing and there is downtime from PredictSpring’s
backend server): Customer can call PredictSpring’s support hotline at:

1-866-565-0251

(Ext#2, or Dial 0 for operator)

 



--------------------------------------------------------------------------------

PREDICTSPRING, INC.

ADDENDUM TO CUSTOMER AGREEMENT

 

Customer: CBI Distributing Corp    Contact: James Spencer Address:    Phone:   
E-Mail: jamcs.Spencer@claires.com

Terms and Fees:

 

  •   $60,000 for up to 200,000 app installs across Android and iPhone devices.

 

  •   1 Year Term from Effective Date

 

  •   Platform support for premium features: Instagram Shop-the-Look,
Geofencing.

 

  •   Payment of $60,000 shall be made within 30 days of signing this agreement.

This Addendum to Customer Agreement (“Addendum”) is made by and between
PredictSpring, Inc. (“PredictSpring”) and CBI Distributing Corp (“Customer”).

This Agreement and the Terms and Conditions are based on the Master Customer
Agreement signed between PredictSpring and Customer as parties on April 6th,
2015.

This Agreement shall be effective as of March 31st, 2016 (“Effective Date”).
There shall be no force or effect to any different terms of any related purchase
order or similar form even if signed by the parties after the date hereof.

 

CBI Distributing Corp     PredictSpring, Inc. By:  

/s/ James Spencer

    By:  

/s/ Nitin Mangtani

Name: James Spencer

Title: Director of Development

   

Name: Nitin Mangtani

Title: CEO



--------------------------------------------------------------------------------

Exhibit D

Confirmatory Claire’s Trademark Assignment Agreement

[Attached]

 

15



--------------------------------------------------------------------------------

Confirmatory Claire’s Trademark Assignment Agreement

This Confirmatory Claire’s Trademark Assignment Agreement (the “Confirmatory
Assignment”) is made this 20 day of September, 2016, by CLSIP Holdings LLC, a
limited liability company organized and existing under the laws of Delaware
(“Holdings”), in favor of CLSIP LLC, a limited liability company organized and
existing under the laws of Delaware having a business address of 2400 West
Central Road, Hoffman Estates, IL 60192 (“CLSIP”).

A. Pursuant to the Intellectual Property Assignment Agreement executed by the
parties on September 20, 2016 (the “Effective Date”). Holdings sold,
transferred, conveyed, and assigned to CLSIP an undivided 17.5% ownership
interest in and to the CLAIRE’S marks covered by the United States federal
registrations listed on Schedule A, and any existing variation of these marks
used solely in the United States and all common law rights to same (the “US
Claire’s Marks”), together with a corresponding, proportional and joint interest
in the goodwill of the businesses associated therewith; and

B. This Confirmatory Assignment is being executed to confirm and memorialize in
writing the earlier transfer of this undivided interest in the US Claire’s
Marks.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, Holdings confirms having sold, transferred, conveyed, and
assigned to CLSIP, as of the Effective Date, an undivided 17.5% ownership
interest in and to the US Claire’s Marks, including without limitation a
corresponding, proportional and joint interest in the goodwill associated with
the business symbolized by the US Claire’s Marks and all rights and claims
(whether known or unknown, contingent or accrued) against third parties
resulting from, arising out of, or otherwise with respect to any of the US
Claire’s Marks. Holdings authorizes and requests that the Commissioner of
Patents and Trademarks of the United States record CLSIP as a joint owner with
CBI of the United States federal registrations listed on Schedule A.

IN WITNESS WHEREOF, Holdings has executed this Confirmatory Assignment effective
as of the Effective Date.

CLSIP Holdings LLP

 

/s/ Stephen Sernett

Name: Stephen Sernett

Title: Vice President, Secretary and

         General Counsel

Date: September 20, 2016

 

16



--------------------------------------------------------------------------------

Schedule A2

 

Country

  

Trademark

  Status   App. No.  

App.

Date

  Reg. No.   Reg.
Date  

Class/Goods

United States of America    ...IT’S AT CLAIRE’S   Registered   77/883682  
01-Dec-2009   3817929   13-Jul-2010   35 Int. Retail store services featuring
jewelry, clothing, cosmetics, toiletries, hair goods and accessories, namely,
hand bags, shoes, hats, belts, wallets, eyeglass cases, key chains, jewelry
boxes, desk accessories, cell phone accessories, pet accessories United States
of America    CLAIRE’S   Registered   78/975449   04-Nov-2003   2908859  
07-Dec-2004   16 Int. Stationary, notebooks, address books, diaries, temporary
tattoos, photo albums. United States of America    CLAIRE’S   Registered  
78/975445   31-Jul-2002   2951866   17-May-2005   03 Int. Cosmetics, namely lip
gloss wands, lipstick, hair dyes, blush, antiperspirants, perfume balm, powder
having reflective qualities for topical application to the skin or hair for
cosmetic purposes, bath and body gels, bath and body lotions, nail polish, hair
lotions. United States of America    CLAIRE’S   Registered   74/517854  
28-Apr-1994   1925359   10-Oct-1995   14 Int. Jewelry, namely earrings,
necklaces, rings, bracelets, ornamental pins, and hair ornaments. United States
of America    CLAIRE’S   Registered   74/517853   28-Apr-1994   1890335  
18-Apr-1995   42 Int. Retail store services featuring ladies’ clothing
accessories and jewelry. United States of America    CLAIRE’S   Registered  
78/975454   31-Jul- 2002   2925470   08-Feb-2005   25 Int. Clothing, namely
socks, hats, gloves, shirts. United States of America    CLAIRE’S   Registered  
78/975452   31-Jul- 2002   2967212   12-Jul-2005   20 Int. Containers made
primarily of plastic for holding trinkets and coins. United States of America   
CLAIRE’S   Registered   74/518090   28-Apr-1994   1929317   24-Oct-1995   05
Int. Ear drops for application on pierced ears. United States of America   
CLAIRE’S   Registered   78/975382   01-Jul-2003   2974652   19-Jul-2005   35
Int. Issuing gift certificates which may be redeemed for goods. United States of
America    CLAIRE’S   Registered   78/589527   17-Mar-2005   3319826  
23-Oct-2007   03 Int. Personal care items, namely, razors, razor blades, shaving
creams and foams, depilatories, fragrance, toothpaste, tooth brushes, dental
floss, tooth whitener, mouthwash, breath fresheners, and make-up remover
cleansers. United States of America    CLAIRE’S   Registered   78/149317  
31-Jul-2002   3190839   02-Jan-2007   35 Int. retail store services dealing in
notions, cosmetics, jewelry, stationery products, hair goods, clothing
accessories and the like primarily for women and girls United States of America
   CLAIRE’S   Registered   78/975446   31-Jul-2002   2908857   07-Dec-2004   09
Int. Cell phone holders. United States of America    CLAIRE’S   Registered  
78/975448   31-Jul-2002   2996103   13-Sep-2005   14 Int. jewelry, belly chains,
bracelets, toe rings, body clips, ear cuffs, earring holders.

 

2  Pursuant to this Agreement, Holdings sells, transfers, conveys and assigns to
CLSIP an undivided 17.5% ownership interest in and to the US Claire’s Marks that
Holdings acquired from CBI pursuant to the CBI Assignment, including the federal
registrations set forth on this Exhibit A. CLSIP acknowledges that CBI has
retained and shall continue to own an undivided 82.5% ownership interest in and
to the US Claire’s Marks, including the federal registrations set forth on this
Exhibit A.

 

17



--------------------------------------------------------------------------------

United States of America   CLAIRE’S   Registered   78/975453   04-Nov-2003  
2900024   02-Nov-2004    24 Int. Pillows, pillow cases. United States of America
  CLAIRE’S   Registered   78/269386   01-Jul-2003   2978984   26-Jul-2005    16
Int. stationery United States of America   CLAIRE’S   Registered   74/512656  
14-Apr-1994   1891172   25-Apr-1995    25 Int. Women’s stockings United States
of America   CLAIRE’S   Registered   78/975455   31-Jul- 2002   2908861  
07-Dec-2004    26 Int. Hair accessories, namely, barrettes, hair bows, hair
ornaments, claw clips, head wraps. United States of America   CLAIRE’S & CIRCLE
A Design   Registered   76/064166   06-Jun-2000   2623039   24-Sep-2002    35
Int. Retail store services dealing in men and women’s jewelry, wallets, key
chains, sunglasses, removable tattoos, hats, notions, clothing, women’s
clothing, women’s clothing accessories, namely, handkerchiefs, scarves, jewelry,
hair bands, hair goods, cosmetics, and perfumes. United States of America  

CLAIRE’S

ACCESSORIES

  Registered   74/619578   10-Jan-1995   1956047   13-Feb-1996    42 Int. Retail
store services featuring ladies accessories. United States of America  

CLAIRE’S

ACCESSORIES

  Registered   74/586876   18-Oct-1994   1946557   09-Jan-1996    42 Int. Retail
store services featuring ladies clothing accessories and jewelry. United States
of America   CLAIRE’S ACCESSORIES & CIRCLE A Design   Registered   75/331385  
28-Jul-1997   2294937   30-Nov-1999    35 Int. Retail store services dealing
with men’s and women’s jewelry, wallets, key chains, sunglasses, removable
tattoos, hats, notions, clothing including women’s clothing, perfumes, hair
goods and handkerchiefs. United States of America   CLAIRE’S BOUTIQUES & Design
  Registered   73/653581   06-Apr-1987   1514045   22-Nov-1988    42 Int. Retail
store services for the sale of lady accessories. United States of America  

CLAIRE’S

CLUB

  Registered   78/975466   09-Oct-2002   2908866   07-Dec-2004    18 Int. Bags,
namely, backpacks, tote bags and wallets. United States of America  

CLAIRE’S

CLUB

  Registered   78/975462   09-Oct-2002   2908863   07-Dec-2004    09 Int.
Sunglasses; telephones. United States of America  

CLAIRE’S

CLUB

  Registered   78/975461   09-Oct-2002   2908862   07-Dec-2004    03 Int.
Cosmetics. United States of America  

CLAIRE’S

CLUB

  Registered   78/172438   09-Oct-2002   2908191   07-Dec-2004    26 Int. hair
goods, namely, clips, hair bows, ponytail twisters, hair bands, hair claws, snap
clips, snap tops, salon clips, bobby pins; artificial flower bridal bouquets
United States of America  

CLAIRE’S

CLUB

  Registered   78/554003   26-Jan-2005   3343775   27-Nov-2007    35 Int. Retail
services featuring notions, cosmetics, jewelry, hair care products, hair goods,
clothing and accessories, toiletry products, jewelry, stationery products,
automobile accessories, removable tattoos, pillows, pillow cases, cell phone
holders, furniture accessories, inflatable furniture, incense, incense holders,
incense sticks and cones, candles, containers for trinkets and coins, toys,
bags, wallets, key chains, sunglasses, stockings, personal care items United
States of America  

CLAIRE’S

CLUB

  Registered   78/975464   09-Oct-2002   2908865   07-Dec-2004    14 Int.
Tiaras, jewelry, earrings, necklaces, bracelets, and bracelets, necklaces and
earrings sold in combination.

 

18



--------------------------------------------------------------------------------

United States of America  

CLAIRE’S

CLUB

  Registered   78/975469   09-Oct-2002   2908868   07-Dec-2004
  25 Int. Hair goods, namely, bridal veils, floral head wreaths, headbands, head
wraps, head scarves; apparel, namely, gloves, boas, footwear; slippers; flip
flops; dress up shoes; dresses, capes, baseball hats and caps, visors, cowboy
hats, socks belts. United States of America  

CLAIRE’S

ETC.

  Registered   75/057738   14-Feb-1996   2065959   27-May-1997   42 Int. Retail
store services dealing in men’s and women’s jewelry, wallets, key chains,
sunglasses, removable tatoos, hats, notions, clothing, women’s clothing and
accessories, perfumes, hair goods, and handkerchiefs. United States of America  

CLAIRE’S

ETC.

  Registered   75/079178   27-Mar-1996   2064149   20-May-1997   42 Int. Retail
store services dealing in men’s and women’s jewelry, wallets, key chains,
sunglasses, removable tattoos, hats, notions, clothing, women’s clothing and
accessories, perfumes, hair goods, and handkerchiefs. United States of America  

CLAIRE’S

Logo

  Registered   77/560510   02-Sep-2008   3602239   07-Apr-2009   35 Int. Retail
store services featuring clothing, accessories and jewelry. United States of
America  

CLAIRE’S

OUTLET

  Registered   85/872707   11-Mar-2013   4610591   23-Sep-2014   35 Int. Retail
store services featuring jewelry, notions, cosmetics, hair goods, clothing
accessories, stationery products and the like United States of America  

SECRET

SANTA

CIRCLE

  Registered   85/173806   10-Nov-2010   4005371   02Aug-2011   35 Int.
Providing online retail store services featuring clothing and fashion
accessories via a website that has a specific feature that allows users to give
and receive purchases through anonymousgift exchanges United States of America  

SENSITIVE

SOLUTIONS

  Registered   74/646373   13-Mar-1995   1951435   23-Jan1996   14 Int. Jewelry.
United States of America  

ICING BY

CLAIRE’S

  Registered   78/618255   04-Apr-2005   3050863   01-Jan-2006   35 Int. Retail
store services dealing in women’s clothing and accessories

 

19



--------------------------------------------------------------------------------

Exhibit E

Confirmatory Icing Trademark Assignment Agreement

[Attached]

 

20



--------------------------------------------------------------------------------

Confirmatory Icing Trademark Assignment Agreement

This Confirmatory Icing Trademark Assignment Agreement (the “Confirmatory
Assignment”) is made this 20 day of September, 2016, by CLSIP Holdings LLC, a
limited liability company organized and existing under the laws of Delaware
(“Holdings”), in favor of CLSIP LLC, a limited liability company organized and
existing under the laws of Delaware having a business address of 2400 West
Central Road, Hoffman Estates, IL 60192 (“CLSIP”).

A. Pursuant to the Intellectual Property Assignment Agreement executed by the
parties on September 20, 2016 (the “Effective Date”), Holdings sold,
transferred, conveyed, and assigned to CLSIP all of its right, title, and
interest in and to the ICING marks covered by the United States federal
registrations listed on Schedule A, and any existing variation of these marks
used solely in the United States and all common law rights to same (the “US
Icing Marks”), together with the goodwill of the businesses associated
therewith; and

B. This Confirmatory Assignment is being executed to confirm and memorialize in
writing the earlier transfer of the US Icing Marks.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, Holdings confirms having sold, transferred, conveyed, and
assigned to CLSIP, as of the Effective Date, all of Holdings’ right, title, and
interest in and to the US Icing Marks, including without limitation all goodwill
associated with the business symbolized by the US Icing Marks, and all rights
and claims (whether known or unknown, contingent or accrued) against third
parties resulting from, arising out of, or otherwise with respect to any of the
US Icing Marks. Holdings authorizes and requests that the Commissioner of
Patents and Trademarks of the United States record CLSIP as the owner of the
United States federal registrations listed on Schedule A.

IN WITNESS WHEREOF, Holdings has executed this Confirmatory Assignment effective
as of the Effective Date.

CLSIP Holdings LLC

 

/s/ Stephen Sernett

Name: Stephen Sernett Title: Vice President, Secretary and General Counsel Date:
September 20, 2016

 

21



--------------------------------------------------------------------------------

Schedule A

 

Country

 

Trademark

  Status   App. No.   App.
Date   Reg. No   Reg.
Date   

Class/Goods

United States of America   ICING   Registered   77/473939   14-May-2008  
3743653   02-Feb-2010   

03 Int. Cosmetics, namely, nail polish, lip color, lip gloss, foundation, blush,
eyeliner, cosmetic pencils, eye shadow, mascara, face powders, bronzers;
fragrances, all sold exclusively in Icing by Claire’s stores

 

09 Int. Sunglasses; cellular phone cases.

 

14 Int. Jewelry, namely, earrings; necklaces; bracelets; rings; ornamental pins;
watches; charms; jewelry cases.

 

18 Int. for Clutch purses; cosmetic cases sold empty; handbags, key cases;
purses; shoulder bags; coin purses; leather key chains; imitation leather key
chains; wallets.

 

20 Int. Picture frames; non-metal and non-leather key-chains

 

25 Int. Clothing, namely socks, hats, gloves, shirts; footwear; head scarves

 

26 Int. Hair accessories, namely, barrettes, hair bows, hair ornaments, hair
ornaments in the nature of hair wraps, hair pins, hair clips

 

35 Int. Retail store services featuring jewelry, women’s clothing, purses,
accessories, footwear, cosmetics, picture frames

United States of America  

ICING

OUTLET

  Registered   85/872705   11-Mar-2013   4544654   03-Jun-2014    35 Int. Retail
store services featuring jewelry, notions, cosmetics, hair accessories, clothing
accessories, and stationery products. United States of America  

ICING

STYLIZED

  Registered   85/831738   24-Jan- 2013   4610511   23-Sep-2014   

03 Int. Soap; bath lotions; cleaning preparations, excluding hair care
preparations; shoe cream; leather cleaning preparations; emery paper; pumice
stones for personal use; perfumery; cosmetics; cosmetics kits and make-up kits
comprised of lipstick, lip gloss, lip liner, eye shadow, makeup palettes,
eyeliner, blush, face powder and foundations; makeup; non-medicated toiletries;
perfumes; lipstick; lip gloss; nail polish; rouge; depilatories; shaving
preparations; make-up removal preparations; antiperspirants; incense; air
fragrancing preparations; powder having reflective qualities for topical
application to the skin or hair for cosmetic purposes; nail stickers

 

09 Int. Sunglasses; telephones; compact discs and optical discs featuring music
and music videos; cell phone straps; telephone covers not made of paper; cell
phone holders; DVDs featuring music and music videos.

 

14 Int. Jewelry, rings, necklaces, bracelets, earrings, tiaras, belly chains,
toe rings, body clips, ear cuffs, earring holders, ornamental pins; jewelry
brooches.

 

16 Int. Instructional books relating to hairstyling, personal accessories,
fashions and clothing fashions.

 

18 Int. Handbags; purses; wallets; backpacks; school bags; reusable shopping
bags; umbrellas; key cases; vanity cases, not fitted.

 

22



--------------------------------------------------------------------------------

Country

 

Trademark

 

Status

 

App. No.

 

App.

Date

 

Reg. No.

 

Reg.

Date

  

Class/Goods

              

21 Int. Hair brushes; combs; large tooth hair combs; mugs, not of precious
metal; drinking glasses; beverage glassware for daily use, including cups as
well as plates, pots and glass jars; sponges for household purposes;
candlesticks; cosmetic brushes; applicator sticks for applying make-up; wands
for applying lip gloss; china ornaments; baskets for domestic use, not of metal;
water bottles sold empty; pottery, namely, mugs and bowls; candle holders;
incense holders in the nature of incense burners.

 

25 Int. Clothing, namely, shirts, pants, coats, dresses and pajamas; bathing
suits; rainwear; gymnastic shoes; footwear, headwear; stockings; gloves;
scarves; belts; sashes.

 

26 Int. Hair ornaments, brooches for clothing, belt buckles, buttons, hair
curlers, other than hand implements, lace and embroidery, ribbons, barrettes,
hair bows, hair pins, claw clips, hair ornaments in the nature of hair wraps.

 

28 Int. Toy animals; board games; dolls; plush toys.

 

35 Int. Retail store services featuring jewelry, notions, cosmetics, hair
accessories, clothing accessories and stationery products.

United States of America   THE ICING   Registered   73/642264   20-Feb-1987  
1466727   24-Nov-1987    42 Int. Retail clothing and clothing accessory store
services. United States of America   THE ICING   Registered   77/329699  
14-Nov-2007   3461876   08-Jul-2008    35 Int. Retail store services featuring
clothing, accessories and jewelry. United States of America   THE ICING
ACCESSORIES & DESIGN   Registered   75/201596   21-Nov-1996   2234841  
23-Mar-1999    35 Int. Retail store services featuring jewelry, women’s clothing
and accessories.

 

23



--------------------------------------------------------------------------------

Exhibit E

Confirmatory Domain Name Assignment Agreement

[Attached]

 

24



--------------------------------------------------------------------------------

Confirmatory Domain Name Assignment Agreement

This Confirmatory Domain Name Assignment Agreement (the “Confirmatory
Assignment”) is made this 20 day of September, 2016, by CLSIP Holdings LLC, a
limited liability company organized and existing under the laws of Delaware
(“Holdings”), in favor of CLSIP LLC, a limited liability company organized and
existing under the laws of Delaware (“CLSIP”).

A. Pursuant to the Intellectual Property Assignment Agreement executed by the
parties on September 20, 2016 (the “Effective Date”). Holdings sold,
transferred, conveyed, and assigned to CLSIP all of its right, title, and
interest in and to the domain names listed on Schedule A (the “Domain Names”);
and

B. This Confirmatory Assignment is being executed to confirm and memorialize in
writing the earlier transfer of the Domain Names.

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, Holdings confirms having sold, transferred, conveyed, and
assigned to CLSIP, as of the Effective Date, all of Holdings’ right, title, and
interest in and to the Domain Names, and all rights and claims (whether known or
unknown, contingent or accrued) against third parties resulting from, arising
out of, or otherwise with respect to any of the Domain Names. Holdings
authorizes and requests that any applicable Internet domain name registry record
CLSIP as the owner of the Domain Names listed on Schedule A.

IN WITNESS WHEREOF, Holdings has executed this Confirmatory Assignment effective
as of the Effective Date.

CLSIP Holdings LLC

 

/s/ Stephen Sernett

Name: Stephen Sernett

Title: Vice President, Secretary

          and General Counsel

 

Date: September 20, 2016

 

25



--------------------------------------------------------------------------------

Schedule A

 

blingyourbff.com    clairestores.biz claires.adult    clairestores.com
claires.biz    clairestores.info claires.blackfriday    clairestores.us
claires.boutique    icing.biz claires.career    icing.blackfriday
claires.careers    icing.boutique claires.com    icing.career claires.info   
icing.careers claires.jobs    icing.com claires.marketing    icing.fashion
claires.net    icing.info claires.org    icing.marketing claires.porn   
icing.social claires.social    icing.us claires.us    icing.xxx (blocked)
claires.xxx (blocked)    icingbyclaires.com clairesaccessories.biz   
icingice.com clairesaccessories.com    icings.biz clairesaccessories.info   
icings.info clairesaccessories.us    icings.us clairesboutique.biz   
itsatclaires.com clairesboutique.info    secretsantacircle.com
clairesboutique.us    theicing.biz clairesboutiques.biz    theicing.com
clairesboutiques.com    theicing.info clairesboutiques.info    theicing.net
clairesboutiques.us    theicing.org clairescareers.com    theicing.us

clairesclub.com

clairescorp.com

clairescorporation.com

clairesglobalstyle.com

clairesglobalstyles.com

clairesinc.com

clairesint.com

   clairesmail.com   

clairesmail.net

clairesmail.org

clairespromstyle.com

clairesretail.com

clairessa.com

   clairesstores.biz

clairesstores.info

clairesstores.us

  

 

26